Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 1 of 59




    EXHIBIT 9
  Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 2 of 59




         Transcript of Hearing
                          Date: March 11, 2021
              Case: White -v- Compass Marketing Inc.




Planet Depos
Phone: 888.433.3767
Email:: transcripts@planetdepos.com
www.planetdepos.com



         WORLDWIDE COURT REPORTING & LITIGATION TECHNOLOGY
                  Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 3 of 59
                                                           Transcript of Hearing                        1 (1 to 4)

                                                        Conducted on March 11, 2021
                                                                1                                                    3
1     VIRGINIA:                                                      1          APPEARANCES
2            IN THE CIRCUIT COURT OF ARLINGTON COUNTY                2    ON BEHALF OF PLAINTIFFS:
3     - - - - - - - - - - - - - x
                                                                     3      PATRICK J. McDONALD, ESQUIRE
4    DANIEL J. WHITE and           :
                                                                     4      CAMERON/McEVOY, PLLC
5    MICHAEL R. WHITE, on          :
                                                                     5      4100 Monument Corner Drive
6    behalf of themselves          :   Case No.
                                                                     6      Suite 420
7    and, derivatively, on         :   CL19003628-00
8    behalf of COMPASS             :
                                                                     7      Fairfax, Virginia 22030
9    MARKETING, INC.,              :
                                                                     8      (703) 273-8898
10                Plaintiffs,      :                                 9
11      v.                         :                                 10     GREGORY T. LAWRENCE, ESQUIRE
12 COMPASS MARKETING, INC.,        :                                 11     LAWRENCE LAW, LLC
13 and JOHN D. WHITE,              :                                 12     800 Third Avenue
14                Defendants.      :                                 13     28th Floor
15    - - - - - - - - - - - - - -x                                          New York, New York 10022
                                                                     14
16      Hearing before The Honorable LOUISE M. DiMATTEO
                                                                     15     (410) 837-6995
17                      Conducted Virtually
                                                                     16
18                    Thursday, March 11, 2021
19                         10:04 a.m. EST
                                                                     17
20    Job No.: 359487
                                                                     18
21    Pages: 1 - 104
                                                                     19
22    Reported By: Paul P. Smakula                                   20
                                                                     21
                                                                     22
                                                                2                                                    4
1 HEARING before The Honorable LOUISE M.                             1 A P P E A R A N C Eb S C O N T I N U E D
2 DiMATTEO, conducted virtually:                                     2 ON BEHALF OF DEFENDANT COMPASS MARKETING, INC.:
3                                                                    3   STEPHEN B. STERN, ESQUIRE
                                                                     4   KAGAN STERN MARINELLO & BEARD, LLC
4
                                                                     5   238 West Street
5
                                                                     6   Annapolis, Maryland 21401
6                                                                    7   (410) 793-1610
7                                                                    8
8                                                                    9 ON BEHALF OF DEFENDANT JOHN D. WHITE:
9 Pursuant to notice, before Paul P. Smakula,                        10  STACEY ROSE HARRIS, ESQUIRE
10 Notary Public in and for the State of Maryland.                   11  DiMURO GINSBURG, PC
11                                                                   12  1101 King Street
12                                                                   13  Suite 610
13                                                                   14  Alexandria, Virginia 22314
14                                                                   15  (703) 684-4333
15                                                                   16
                                                                     17
16
                                                                     18
17                                                                   19
18                                                                   20
19                                                                   21
20                                                                   22
21
22
                                                           PLANET DEPOS
                                              888.433.3767 | WWW.PLANETDEPOS.COM
          Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 4 of 59
                                          Transcript of Hearing                                2 (5 to 8)

                                       Conducted on March 11, 2021
                                                  5                                                         7
1             PROCEEDINGS                               1       THE COURT: All right. Let me hear from
2       THE COURT: So by the agreed order that          2 -- who's going to be arguing on behalf of Compass?
3 was entered by the Court previously, there are        3       MR. STERN: Your Honor, this is Stephen
4 eight motions scheduled for today. I don't know       4 Stern, I'll be arguing on behalf of Compass. Just
5 if there was any discussion on the order of           5 to be clear, Ms. Harris represents another
6 things. It seems to me a lot of issues tend to        6 defendant in this case.
7 overlap with each other, at least of the concerns     7       THE COURT: I recognize that.
8 raised and some of the issues discussed seem to       8       MR. STERN: I did obviously want to give
9 overlap a little bit, if not a lot. So I don't        9 deference to how the Court wants to handle this,
10 need to have repetitive arguments if they apply,     10 but as you noted, so many of the issues do
11 as we discussed previously or however that works.    11 overlap, and it seems that in certain respects a
12      I think what's easiest for me is doing one      12 lot of the arguments will be repetitive in certain
13 motion at a time in favor of, opposed to, and that   13 ways, but some arguments are separate and
14 sort of thing, keep them sequestered, if you will,   14 distinct. I do have some notes prepared by
15 compartmentalized, and then we'll go to the next     15 motion, but at the same time, some of the motions
16 one. So if you'd like, we can go in order of what    16 necessarily overlap so it's hard to keep them all
17 you all put in the agreed order if there's no        17 separate and distinct.
18 other suggestion.                                    18      You know, I was trying to think of a way
19      MR. McDONALD: Your Honor, good morning,         19 that would be the best way to approach this, and
20 this is Patrick McDonald, I'm local counsel for      20 what would be the most efficient way of doing it,
21 the plaintiffs in this matter. I think from an       21 and I'm not sure there is necessarily a clear path
22 introductory perspective, I think the issues kind    22 here, but I do think maybe if there is each of the
                                                  6                                                         8
1 of fall into three categories. There's a              1 parties can be stating what they're, you know,
2 scheduling set of issues, there's a set of            2 significance of the factual background and then
3 discovery issues, and within the discovery issues     3 going each of the different motions and asking for
4 there are kind of sub issues of when things are       4 the different forms of relief that exists. That
5 going to be done, but also separate from that         5 might make it a little more streamlined and
6 there's an issue of entry of a protective order,      6 perhaps shorten the hearing, but I can't be sure
7 which sort of is I think the kickoff for a lot of     7 of that.
8 what happens on the discovery side.                   8       THE COURT: Okay. It seems to me
9        So I'm prepared -- as local counsel I          9 Ms. Harris has a unique circumstance in as much as
10 normally wouldn't be the one arguing, but I'm        10 she's appearing specially to have a matter of
11 prepared for the plaintiffs to argue the             11 personal jurisdiction adjudicated by the court on
12 scheduling side of things and -- and why certain     12 Mr. White's case, the defendant. And it strikes
13 things should be scheduled when. Mr. Lawrence,       13 me that that might be the one we handle first.
14 whose camera and microphone appears to be off        14 Only because there's a lot of discovery flowing
15 right now, I'll look into that, but he's going to    15 and maybe that's the way we treat it as we -- that
16 be arguing the substantive discovery issues on       16 appears to me -- so my reaction to some of these
17 that.                                                17 motions was -- especially with regard to expedited
18       And on to the extent the Court wants to        18 hearings or setting hearings, what struck me
19 hear introductory remarks from anybody, I'm          19 initially was that certainly Ms. Harris's motion
20 prepared to start in that regard. But whatever       20 regarding personal jurisdiction ought to be
21 order you think is appropriate, I think we'll go     21 attended to early.
22 with that.                                           22      And then also there is several other
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
          Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 5 of 59
                                         Transcript of Hearing                               3 (9 to 12)

                                      Conducted on March 11, 2021
                                                9                                                       11
1 motions, defense motions, that are potentially       1 jurisdiction?
2 dispositive that ought to be managed as well         2       MS. HARRIS: I expect needing three hours
3 because if those are -- if those motions are         3 for an evidentiary hearing, Your Honor.
4 granted, the case is ended. So those kinds of --     4       THE COURT: Okay. So it's evidentiary.
5 but then again, I have to ask you, Mr. Stern,        5 And, Mr. McDonald, how -- do you think three hours
6 whether you're seeking a jury with the plea in bar   6 is an accurate time estimate?
7 and that kind of thing, which may change the         7       MR. McDONALD: I do. I don't think we
8 scheduling of it.                                    8 need more than three hours.
9        But initially my reaction to it is I think    9       THE COURT: All right. A bench trial,
10 we have to get some of these defense motions        10 three hours, and I'm going to start look at my
11 heard. And especially Ms. Harris's motion, it       11 calendar. Okay? And we're going to get this
12 seems to me. Maybe we can start if you all don't    12 docketed right now.
13 mind. Because I know that there was some kind of    13      MS. HARRIS: Thank you, Your Honor. We've
14 an agreement in here that Ms. Harris's motion       14 just been trying to do that for a number of
15 should be set on January 29th, and it wasn't set    15 months.
16 on January 29th, it was kicked over to this date    16      THE COURT: Sure. I heard that, and we're
17 bundled with everything else.                       17 going to take care of that today. What month were
18       And it strikes me that's hanging out there    18 you thinking of, folks?
19 by itself and can be resolved by setting a date     19      MS. HARRIS: What is the Court's earliest
20 today. So unless there's a reason I shouldn't       20 available date for a three-hour hearing?
21 hear that first, I kind of like to get to that      21      THE COURT: Let me look for you.
22 first.                                              22 April 5th.
                                                10                                                      12
1       MR. STERN: From Compass's perspective          1       MS. HARRIS: For a briefing schedule, Your
2 that makes perfect sense, but I'll leave it to       2 Honor, to work backwards from there, let's see, we
3 Ms. Harris to speak.                                 3 would like to be able to have a reply brief.
4       THE COURT: Ms. Harris, are you okay with       4       THE COURT: Before we get there,
5 that?                                                5 Mr. McDonald, are you available?
6       MS. HARRIS: Yes, thank you. I was going        6       MR. McDONALD: I -- let's see, April 5th,
7 to suggest that, Your Honor, because I do believe    7 I -- I have my calendar up. I'm available, I have
8 it's a discrete issue that sits apart from           8 to defer to Mr. Lawrence on his availability for
9 everything else.                                     9 that day.
10      THE COURT: Mr. McDonald?                       10      MR. LAWRENCE: Yes. I'm actually out of
11      MR. McDONALD: I don't think it's truly         11 town on the 5th. I apologize.
12 discrete. I understand the Court's point. I         12      THE COURT: Is it anything you can adjust
13 think you've read in the papers probably, our       13 or no?
14 position is really that we've been trying to get    14      MR. LAWRENCE: I don't believe so, Your
15 the hearings set on a number of these motions.      15 Honor. It's a pre-scheduled family trip.
16 All the motions that Judge Fiore ordered to be      16      THE COURT: Okay. Are you out that entire
17 heard back in September for about six and a half    17 week?
18 months and get dates, we just haven't gotten any    18      MR. LAWRENCE: No, Your Honor. Actually,
19 traction on any of them.                            19 I could come back that evening early so I could be
20      THE COURT: We're all in agreement. Let's       20 back --
21 pick some dates. How long is your motion to be on   21      MS. HARRIS: Your Honor, I don't need make
22 this motion to dismiss for lack of personal         22 Mr. Lawrence return early from his vacation. I'd
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
          Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 6 of 59
                                          Transcript of Hearing                                 4 (13 to 16)

                                       Conducted on March 11, 2021
                                                  13                                                      15
1 be happy to do the week of April 12th. That would     1 you want them to file it in a week?
2 be fine with me.                                      2       MR. LAWRENCE: It's actually --
3       THE COURT: Let me see if I can find             3       THE COURT: Is that what you're saying,
4 something for you all. It's going to be a             4 the 18th?
5 squeeze, but we can shoot for April 12th. And         5       MR. LAWRENCE: Yes, Your Honor.
6 then Ms. Harris, you mentioned a briefing             6       THE COURT: Ms. Harris, can you do it by
7 schedule?                                             7 the 18th?
8       MS. HARRIS: Yeah. Your Honor, looking at        8       MS. HARRIS: How about the 19th? And that
9 it, if we did April 12th and had a reply brief on     9 gives them the weekend with it.
10 the 5th, their opposition on the 29th, that means    10      MR. LAWRENCE: That's fine.
11 our brief is due next -- on the 22nd. So             11      THE COURT: Okay. 19th, 29th, 5th; right?
12 actually, that's fine.                               12      MS. HARRIS: Yes. Your Honor, as far as
13      THE COURT: Okay. You asked for the              13 pages, could we have 25 pages for opening and 5
14 earliest date, and that's the earliest date,         14 for reply?
15 apparently. So you want to have your brief filed     15      THE COURT: What are you all putting in
16 on 3/22/21 close of business, right, and then the    16 these briefs? Factual stuff?
17 opposition brief is due when?                        17      MS. HARRIS: Ours is primarily legal
18      MS. HARRIS: With the opposition due on          18 argument, as Your Honor --
19 the 29th and reply on the 5th.                       19      THE COURT: I don't need 25 pages.
20      THE COURT: Okay. 4/5. Is everyone in            20      MS. HARRIS: Well, legal arguments to
21 agreement with that briefing schedule?               21 flesh out the facts of the case and why even under
22      MR. LAWRENCE: Your Honor, this is an            22 their allegations there's no personal
                                                  14                                                      16
1 evidentiary motion with respect to the discovery      1 jurisdiction. But if Your Honor does not want me
2 you granted, so I would suggest more than a week      2 to do so many pages --
3 would be appropriate between the motion being         3       THE COURT: The judge can decide
4 filed and the opposition just given the amount of     4 afterwards that post hearing briefs are
5 work.                                                 5 beneficial, but you have to put the evidence on
6       THE COURT: The brief is going to be on          6 first before the Court can consider combining
7 legal matters, it's not going to be evidentiary.      7 those factual documents or testimony I guess it
8 The Court is going to make factual findings of its    8 would be. This is anticipatory. I'd say keep it
9 own; right?                                           9 within the briefing limitations we have, and if
10      MR. LAWRENCE: Your Honor, you granted           10 afterwards there's supplemental briefing that the
11 discovery as to personal jurisdiction. It will be    11 Court wants to hear and you feel you need to
12 factual in terms of -- I assume they're going to     12 provide it and the Court agrees, then that's fine.
13 use the discovery we put forth.                      13 But I don't want to take that up -- I think this
14      THE COURT: I know, but what is the point        14 case by -- let me just show you, double-sided.
15 you're trying to making about the one week           15 Ya'll don't need more pages, okay?
16 response?                                            16      MS. HARRIS: All right, Your Honor.
17      MR. LAWRENCE: Just that it would be -- to       17      THE COURT: Let's try to keep it tidy.
18 have five days is -- I would just suggest to Your    18 Three hours hearing with the judge, bench trial,
19 Honor that the opposition -- I'm sorry, the motion   19 on April 12th with the briefing schedule as
20 be filed maybe ten days before instead of on the     20 discussed. And, Ms. Harris, I'm going to task you
21 22nd, maybe move it back?                            21 with writing an order just simply stating that.
22      THE COURT: Today is the 11th; right? And        22 And that's motion number five in my book, so
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
          Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 7 of 59
                                        Transcript of Hearing                                 5 (17 to 20)

                                     Conducted on March 11, 2021
                                                17                                                      19
1 that's resolved, okay?                                1 fishing expedition meant to annoy, harass, and
2       MS. HARRIS: Thank you. And is that at           2 impede the progress of this case.
3 10:00 a.m., Your Honor?                               3       THE COURT: All right. Mr. Stern.
4       THE COURT: Yes, ma'am.                          4       MR. STERN: Your Honor, there's a couple
5       MS. HARRIS: Okay.                               5 of arguments as to why this motion is without
6       THE COURT: Okay. So we'll have a                6 merit. First, it's untimely. They are required
7 separate order just for that one if we can. So        7 to file the motion promptly. The subpoena was
8 let me look at the list of motions here and decide    8 served on them on January 12th. The subpoena
9 which one I think I'll do next.                       9 required response by January 27th. There was a
10      I would like to hear the eighth motion in       10 preliminary response and M&T Bank did ask for an
11 this list of motions, which is plaintiff's motion    11 extension of time to respond to this other
12 to quash or modify defendant Compass Marketing's     12 information, of course wanting to give them
13 attorney issued subpoena duces tecum or for entry    13 professional courtesies, we gave that courtesy.
14 of a protective order, okay? So this comes on        14      And then on February 3rd is when the
15 plaintiff's motion, Mr. McDonald.                    15 motion to quash was filed. If we had held M&T
16      MR. McDONALD: Your Honor, yes.                  16 Bank to a strict compliance date, this motion
17 Mr. Lawrence will be arguing that.                   17 would never even been filed. So plaintiff should
18      THE COURT: All right. Mr. Lawrence.             18 not get the benefit of that. Beyond that, the
19      MR. LAWRENCE: Thank you. The reason we          19 merits of the argument are pretty clear. They're
20 filed the motion to quash and subpoena, they're      20 saying this is some fishing expedition and we
21 seeking personal banking information regarding       21 haven't filed counterclaims yet. Of course we
22 plaintiffs Michael and Daniel White (inaudible.)     22 haven't filed counterclaims yet because we're not
                                                18                                                      20
1       THE COURT: I'm sorry, Mr. Lawrence,             1 subject to the jurisdiction of this Court, we
2 you're breaking up.                                   2 don't want to waive that argument. But part of
3       MR. LAWRENCE: I apologize for the               3 the defenses to the claims that are being made,
4 technical difficulties. I tried to game this          4 and part of defenses to the motions that are at
5 beforehand to make sure the technology works.         5 issue, which is Court ordered discovery on the
6 I'll try to speak loudly. Just let me know if you     6 pending motions, one of which is a motion to
7 can't hear me or anybody else on the phone can't.     7 appoint a custodian.
8       We filed this motion to quash because the       8       Well, plaintiff are claiming that this
9 defendant -- the defendant Compass is seeking         9 company is being mismanaged. Part of the
10 personal financial information and banking           10 relevance to that defense is the money that
11 information concerning the plaintiffs, which have    11 they've stolen. We've put evidence before this
12 no bearing on the allegations in the complaint, no   12 Court of the bank accounts they've opened in
13 bearing on the pending motions that Your Honor       13 Compass Marketing's name. We've put before this
14 limited discovery to. That's pure and simple the     14 evidence that there's a secret account at
15 argument.                                            15 Community First Bank where it is essentially in
16      The response back to us is that there           16 Compass Marketing, but the address that was used
17 somehow may be relevant information and it may be    17 on that account, as we've shown on the document,
18 relevant to some allegations that are being made     18 bank card, the signature card that was submitted
19 in the discovery disputes. The issue with that,      19 to the Court was actually Michael White's home
20 though, is that Compass has not filed any            20 address.
21 counterclaims against my client, so these are not    21      And to even get those documents, we
22 live issues. And so it's a pure and simple           22 couldn't get them. We had to subpoena those
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
          Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 8 of 59
                                          Transcript of Hearing                                     6 (21 to 24)

                                       Conducted on March 11, 2021
                                                   21                                                           23
1 records. How is that's a proper Compass Marketing      1 show this claim is without merit.
2 account if we had to subpoena those records? That      2       THE COURT: Okay. Anything in rebuttal,
3 shows they're taking money and hiding them. We         3 Mr. Lawrence? And then I will make a decision.
4 also showed the checks that they were writing to       4       MR. LAWRENCE: Yes, Your Honor.
5 themselves from that account going into their          5 Everything about -- are allegations relating to
6 personal bank accounts.                                6 the historical facts. They're all out of context.
7       Furthermore, amongst other things, we've         7 And we would dispute them, Your Honor, but they
8 added -- there's this $65,000 check signed by          8 have nothing to do with the pending motions, which
9 Michael White, payable to Daniel White with the        9 is whether a custodian pendente lite should be
10 notation on it, final payments to James DePaul and    10 appointed for ongoing considerations.
11 former employees. Why is that not coming from the     11      Mr. Stern is pointing to no information
12 operating account of Compass Marketing? Two           12 showing that my clients are in control of this
13 months earlier there was a $10,000 check made to      13 company or in control of bank accounts or that
14 Chick DePaula again drawn on Dan White's account,     14 there's some risk of ongoing harm to the company,
15 not from a Compass Marketing account.                 15 which is the entire issue noted in the pendente
16      You have to ask yourself, why would that         16 lite. Instead what he's doing is he's trying to
17 be the case? If these are legitimate, they should     17 bring a counterclaim through discovery, and it's
18 be all coming to Compass Marketing's operating        18 not appropriate, Your Honor.
19 account. At a minimum, at the very at least it        19      And it shows where this case is spiraling
20 suggests that Daniel White was keeping some of        20 out of control, and it's a consistent theme as we
21 that money even if it was a legitimate business,      21 go through the discovery where it's really just
22 which it's not. And most of the money from that       22 sabotage type discovery and it's not actually
                                                   22                                                           24
1 secret account was being deposited to Michael          1 getting to the heart of the matters to move this
2 White's personal account.                              2 case forward. The M&T subpoena is specifically
3       We've put forth plenty of evidence on            3 designed just to get personal information
4 that, plus we've also shown the wives taking money     4 regarding our clients that have nothing to do with
5 from this company even though they've never worked     5 the live allegations in this complaint, nothing to
6 there. There's also these loans, supposed loans,       6 do with the pending motion, and again,
7 and you can see the notations on some of the           7 particularly nothing to do with the custodian
8 checks, some of them, but not all of them, some of     8 pendente lite, which is what he's trying to point
9 the checks, I think it was an LTC loan from            9 to.
10 Compass, what they wrote on it.                       10       MR. STERN: Your Honor --
11      Well, if it was a legitimate loan, which         11       THE COURT: As we all know, these matters
12 Compass    contents it's not, we should be seeing a   12 can   become     very intertwined, and whether somebody
13 flow of money that's -- if it's a legitimate loan     13 is trying to assert a defense or explain their
14 from their personal accounts into Compass             14 position and they end up in a counterclaim or not,
15 Marketing's account. They don't exist. And            15 it's still relevant to the question of what's
16 where's the money going? We have to be able to        16 actually happening.
17 see where the money is going.                         17       Seeking a custodian for the business is a
18      These plaintiffs are asking this Court to        18 finding essentially that the business is not
19 dissolve this company, and Compass Marketing has      19 thriving or not doing -- operating quickly. Those
20 said that they're stealing one from the company.      20 are strong allegations. I read the complaint.
21 We are entitled to get discovery to know where the    21 These are strong allegations. They have a very,
22 money is going and what they've taken from it to      22 very different view of that. So at this point the
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
          Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 9 of 59
                                         Transcript of Hearing                                 7 (25 to 28)

                                      Conducted on March 11, 2021
                                                 25                                                       27
1 only thing I would say is that if they're having      1 include that.
2 to get materials that from their point of view are    2       I think I'd like to have you all discuss
3 legitimate Compass Marketing business and they        3 with me motions for expedited hearings, okay?
4 have to get it through this method, it strikes me     4 Really this is more of a scheduling motion than
5 that, again, this goes back to the other issues       5 merely whether it's expedited. And there are a
6 you all are arguing about, there's not been a free    6 number of motions -- and I just want to make sure
7 flow of information in discovery. So that needs       7 I have this straight. This is my motion three.
8 to be done.                                           8 The request here is to speedily docket the
9       And my view on discovery -- and I think         9 plaintiff's motion to -- custodian pendente lite,
10 you'll be hearing this probably throughout -- the    10 the plaintiff's motion to disqualify counsel,
11 more you share, even with appropriate protections    11 defendant Compass's motion to dismiss, and
12 so it's not disseminated widely and                  12 defendant Compass's plea in bar; right? Those are
13 inappropriately, is the best way for everyone to     13 the four motions that are in plaintiff's motion;
14 see what the other side is saying and then draw      14 right?
15 whatever conclusions you think you need to from      15      MR. McDONALD: Your Honor, Patrick
16 those disclosures. And this is another one of        16 McDonald here for plaintiffs. I think the motions
17 those.                                               17 we were seeking to expedite are the plaintiffs
18      I don't think this is a mere fishing            18 motions, and I think this goes back to the
19 expedition. I've heard enough from Mr. Stern to      19 procedural history of the case going all the way
20 conclude that it is related, sufficiently related    20 back to Judge Fiore's order from
21 to allow them to view it and to use it as they       21 September 29th, 2020.
22 wish in this case. The allegations are coming,       22      At that time we were before the Court, I
                                                 26                                                       28
1 and they're very powerful allegations. So they're     1 think Mr. McEvoy was present for that hearing, and
2 entitled to defend against that. And if these         2 there was an argument over which motions should go
3 materials bear on that, which I think they            3 first, and Judge Fiore's order says basically,
4 potentially could -- because remember, discovery      4 well, you guys pick dates, and the presiding judge
5 is not necessarily only admissible information,       5 will hear -- tell you what order those motions are
6 discovery is allowed for relevant materials or        6 going to go in on those dates; right? Kind of
7 that might lead to admissible information. And so     7 pick two days or three days together, and then the
8 that's -- you know, it's further removed from         8 presiding judge will decide the order. So that's
9 straight admissibility in court.                      9 kind of how it went.
10       And so my ruling today is that the motion      10       And meanwhile, that was in September.
11 to quash would be denied, and that -- and then I'm   11 Meanwhile we're trying -- discovery starts, it's
12 going to put a pin in the protective order because   12 related to these pending motions, and discovery
13 I think we're going to come to some discussion       13 totally bogs down. And what ends up happening,
14 about protecting certain information that may        14 all the while this pendente lite relief and this
15 touch upon this. So I'm going to hold that           15 motion to disqualify, which are important
16 holding in advance. And I think I'd like to wrap     16 preliminarily issues to protect the company and to
17 it all into one ruling on the protective order.      17 ensure this matter is being heard in the proper
18       But at this point the motion to quash is       18 fashion are just lingering and lingering.
19 denied. So Mr. Stern can draft an order denying      19       Meanwhile, and we've been -- I believe
20 the motion to quash with obviously Mr. Lawrence's    20 there's an email attached to our motion which says
21 exception noted. And then once I rule on the         21 in December we're saying, hey, let's get dates for
22 protective order piece on that, then we can          22 all this. And in response we get no dates from
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 10 of 59
                                         Transcript of Hearing                                 8 (29 to 32)

                                      Conducted on March 11, 2021
                                                  29                                                      31
1 anyone, in particularly Compass's counsel. What       1 to know from you all whether there's a jury
2 we get is conversation about anything else other      2 demand, because that will make a difference. And
3 than setting --                                       3 of course I need to know on each of these motions
4       THE COURT: Hang on a minute. I read all         4 what you all think the duration of each of these
5 that. We're here to pick dates; right?                5 is going to be.
6       MR. McDONALD: I agree, and we're here to        6       So having said, the plea in bar is my
7 pick dates.                                           7 first question, because I think that does matter
8       THE COURT: That's what we're here to do.        8 whether we can schedule it sooner or later with a
9 So I understand you've had your difficulties, all     9 jury or not.
10 right, but -- and I'm not entirely clear how         10      MR. STERN: Your Honor, can I first
11 things were expressed in that hearing in             11 address the motion to dismiss? Because I think
12 September, but I will make it clear to you that      12 that would need to come before the plea in bar.
13 we're going to schedule things that need to be       13      THE COURT: Maybe, but I also want an
14 scheduled, and we'll do it today, just like we       14 answer to the question about the plea in bar.
15 took care of Ms. Harris's motion, we'll take care    15      MR. STERN: We're happy to go with a bench
16 of this. Okay?                                       16 trial. It's a statute of limitations defense is
17      But I see these dispositive motions to be       17 what that is.
18 important to handle as well, because obviously the   18      THE COURT: Okay. But as I read the
19 more we can -- normally what happens in these        19 complaint, what was alleged was that there was so
20 cases, okay, is you get a demurrer, the demurrer     20 much fraudulent conduct that it was basically
21 and plea in bar and we knock those out, and then     21 obfuscated and screened discovery of the behavior
22 we can move on or not. The case maybe ended;         22 so far down the road, and it was specifically
                                                  30                                                      32
1 right? So it's important to get some of these         1 addressed in the complaint. So there's going to
2 preliminary matters squared away.                     2 be a lot of evidence on that issue, obviously,
3        Asking the Court to schedule -- I              3 what did you know? When did you know it? And so
4 understand, you know, this case was filed             4 on. So there's going to be a factual
5 originally in 2019, certain motions were granted      5 determination, presumably. So Mr. McDonald or
6 necessitating an amendment, right? The amendment      6 Mr. Lawrence, is there a demand for a jury on the
7 was filed, and then there was service after that,     7 plaintiff's side?
8 a period of time after that, and the responsive       8       MR. LAWRENCE: Your Honor, plaintiffs have
9 pleadings came in. Pleas in bar, motions to           9 not filed a demand for a jury now. Procedurally
10 dismiss, personal jurisdiction complaints.           10 they have that option up to the point of the
11       So yes, we do need to have discovery           11 hearing is my understanding, Your Honor. I have
12 moving forward, it can be on parallel tracks. I      12 to speak to Mr. McDonald regarding --
13 realize this has caused a lot of drama for you       13      THE COURT: Well, there's no demand now,
14 all, I get it, but it seems like we have to get      14 so how do I schedule it?
15 these dispositive motions clarified now and get      15      MR. LAWRENCE: Understood, Your Honor.
16 those them worked out.                               16 I'm just saying that I haven't forced my clients
17       So what I need to understand at least          17 to make that decision now because of the knowledge
18 preliminarily before we jump into what's being       18 of the procedure. My inclination is we go ahead
19 scheduled when, is there going to be a jury demand   19 and schedule it nonetheless as if it was not a
20 for the plea in bar? Because I didn't read the       20 jury trial, and we would inform the Court as soon
21 plea in bar, I had plenty of other things to read,   21 as possible if that's not the case.
22 so I don't know what the issue is, and so I want     22      THE COURT: Okay. And the motion to
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 11 of 59
                                         Transcript of Hearing                                 9 (33 to 36)

                                      Conducted on March 11, 2021
                                                 33                                                       35
1 dismiss, what's the duration of that, do you          1 how in the world you can't get something on the
2 think?                                                2 docket to have -- I just don't understand it, but
3        MR. STERN: Evidentiary hearing. It's a         3 okay. It seems like there's been a lot of
4 straight legal argument. It's based on a lack of      4 hurdles. So we're going to do it. So that needs
5 jurisdiction, failure to name a necessary party       5 to be heard. And how long is the motion for a
6 and forum non conveniens. And so that -- our          6 custodian pendente lite going to take?
7 position all along is that should be heard shortly    7       MR. STERN: Your Honor, we have to go
8 after John White's motion is -- on personal           8 through all the discovery to be able to get
9 jurisdiction is heard. I think the most               9 something like that -- we've gotten zero. It's
10 appropriate thing would be for that to be            10 been four months -- more than four months.
11 scheduled approximately a week, somewhere shortly    11      THE COURT: Okay. So it's an evidentiary
12 thereafter so that that can be heard. That might     12 issue. Discovery needs to be -- you have to have
13 be dispositive of the entirety of the case, which    13 a discovery cutoff, because there needs to be --
14 we --                                                14 so you need a trial date for that hearing so you
15       THE COURT: And so how much time do you         15 have discovery cutoff dates. I mean, at this
16 think that would require? An hour?                   16 point, you know, we're working -- normally
17       MR. STERN: Probably an hour would              17 scheduling orders work off of actual trial dates.
18 probably be sufficient to make.                      18 You're doing interim discovery with interim
19       THE COURT: As long as there's no               19 discovery cutoffs, essentially, because of
20 testimony.                                           20 preliminarily substantive motions. I hope I'm
21       MR. McDONALD: Judge, I think we disagree       21 fairly characterizing this for you all so you all
22 that that's not an evidentiary hearing, because      22 know -- and I don't have an end date from which to
                                                 34                                                       36
1 forum non conveniens is essentially, it's a           1 calculate back discovery cutoffs. So you need a
2 factual venue jurisdictional type of argument.        2 discovery cutoff.
3 And I don't think we agree that there's going to      3       MR. McDONALD: That's a correct
4 be no evidence in that case. I don't think it's       4 characterization. The problem is we're four and a
5 pure legal argument.                                  5 half months in since our discovery requests have
6        And I would go back to Judge Fiore's order     6 been served and we've gotten zero.
7 of basically we're going to hear all these things     7       THE COURT: Right. I understand,
8 at once. You know, and the presiding judge will       8 Mr. Stern, because --
9 set the order of when that's going to be. I hear      9       MR. McDONALD: Your Honor, if I could --
10 you say you want to schedule -- you kind of agree    10      THE COURT: Stop. Stop. I asked one
11 with that in a way, which is you want to put these   11 question. How long will the trial on the
12 other ones there. And so what I would say, Your      12 custodian pendente lite take to try? That was my
13 Honor, is I think this is going to be an             13 question.
14 evidentiary matter the same as the others. So I      14      MR. McDONALD: Your Honor, I think we
15 don't know that there's a reason to prioritize       15 probably need about a day for that.
16 it --                                                16      THE COURT: One day. Mr. Stern, you're
17       MR. STERN: Your Honor --                       17 saying I don't know, probably, because you haven't
18       MR. McDONALD: -- that's pure legal             18 gotten all the discovery?
19 argument.                                            19      MR. STERN: We have no idea how many
20       THE COURT: We can schedule it. I'm going       20 witnesses   -- that's the thing, if you saw in the
21 to decide which ones go in what order now because    21 emails we submitted, I even tried to talk to --
22 ya'll can't seem to do it. I mean, I don't know      22      THE COURT: Okay. Mr. Stern, contain
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 12 of 59
                                         Transcript of Hearing                                 10 (37 to 40)

                                      Conducted on March 11, 2021
                                                 37                                                       39
1 yourself, please. I think it's two days. Because      1 if we're going to combine these into one three or
2 this is the heart of the case, isn't it?              2 four-day event and hear them in the order I'm
3        MR. STERN: It is.                              3 suggesting, okay?
4        MR. McDONALD: It is.                           4       But I think that at least the dismissal,
5        THE COURT: It's basically saying they          5 the disqualification, and the plea in bar should
6 have so badly handled this we need a custodian or     6 be heard sooner than the custodian. And I say
7 a receiver to fix it, to manage it. So that goes      7 that because, again, as I already said having --
8 to the heart of it. So that's not going to be our     8 if these dismissals or if these dispositive
9 first motion, because it's basically got to happen    9 motions, excuse me, are granted, again, the whole
10 after further discovery, which we will figure out    10 predicate of the pendente lite custodian rests on
11 in a few minutes. Then the fourth motion is the      11 the case being allot, so hence pendente lite.
12 other plaintiff's motion to disqualify counsel.      12      So we have to know whether or not this
13 And -- and please refresh my memory on this, what    13 case is going forward, so the dispositive motions
14 counsel needs to be disqualified?                    14 need to be heard. So that's my view of it. And
15       MR. McDONALD: Your Honor, we're moving to      15 because we're talking about two, maybe all three
16 disqualify  Mr. Stern. And we don't do that          16 being evidentiary, and I imagine there being
17 lightly, but he is a material witnesses, he and      17 overlapping information, it seems to me we should
18 his firm are material witnesses that are             18 combine this in a multiday hearing and hear it in
19 intimately involved with Compass. And that --        19 the order I suggested. It may be that all the
20 that motion sort of -- it informs I think a lot of   20 matters are simply -- you dump all your evidence
21 other motions and whether Mr. Stern should be        21 in and have the Court make whatever decisions it's
22 making any of these arguments.                       22 going to make on those three motions, but it needs
                                                 38                                                       40
1        THE COURT: Okay. So how long will that         1 to be set out so you have time to get your
2 -- that's going to be obviously an evidentiary        2 witnesses, then the custodian pendente lite should
3 hearing?                                              3 be scheduled, I suggest, shortly thereafter. And
4        MR. McDONALD: Yes, Your Honor. I think         4 then you can all can work backwards from those
5 that one will be no more than three hours.            5 dates and get your discovery cutoffs, we can do an
6        THE COURT: You've got two and a half           6 interim scheduling order for you which picks dates
7 hours for non-evidentiary motions today, you          7 for you to pick back from.
8 realize that, so I'd be certain of that estimate,     8       MR. STERN: Your Honor --
9 but I would say a day.                                9       THE COURT: I don't know how else to say
10       MR. McDONALD: I hear what you're saying,       10 it, but that seems to be the logical way to do it.
11 Your Honor.                                          11      MR. STERN: Your Honor, if I may, I think
12       THE COURT: I think it's a day. You're          12 the motion to dismiss should be heard earlier
13 looking at presenting testimony from a number of     13 because it's a legal argument. The only potential
14 people who are going to say, you know, whatever it   14 evidentiary situation, which I don't think is an
15 is you think they're going to say, and then          15 evidentiary one, but if they want to make it one I
16 Mr. Stern and his firm and Compass will obviously    16 understand that is identifying where the witnesses
17 have a different opinion, otherwise we wouldn't be   17 are. That's not going to take discovery -- people
18 arguing over this. So my view of this is that the    18 know -- we don't know which witnesses are going to
19 motion to dismiss and the disqualification are the   19 be called in for the evidentiary hearings, but
20 first two motions in order. I'm not telling you      20 where all the evidence is in this case is part of
21 when -- you know, how much time in between these     21 the forum non conveniens. That's all -- those are
22 things or if they will be on separate days even or   22 the two arguments, necessary party, forum non
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 13 of 59
                                         Transcript of Hearing                                  11 (41 to 44)

                                      Conducted on March 11, 2021
                                                 41                                                        43
1 conveniens.                                           1       And then the plea in bar we'll set a
2       And if that motion is granted, that gets        2 second hearing on a separate day for a day. And
3 you rid of the need for all these other motions       3 then the custodian pendente lite will be further
4 all this over discovery, that should heard first.     4 out set for two days. And the reason I say
5 I would agree with and I'm fine with if the Court     5 further out, meaning third a row, I don't mean
6 wants to order that the plea in bar and motion to     6 seven months from now, but several -- the third
7 disqualify are heard together, that's fine, I         7 one of three hearings that we're going to have for
8 didn't know there's going to be different             8 you all so that, A, you'll get all the discovery
9 evidentiary issues, but I'm trying to find a path     9 done; B, you will have the time; and C, because I
10 where there's some -- some semblance of organized    10 think this is the proper order of things.
11 structure and the parties not spending a lot of      11      So this should work, but -- and we'll have
12 money that they don't need to spend.                 12 to pick three trial dates for you all on that. So
13      MR. McDONALD: Judge, I don't see how we         13 before I choose those dates or we choose those
14 can have a hearing on the motion to dismiss          14 dates, I want to move on to -- I think now we're
15 without at least at the same time deciding if        15 into pretty much the discovery matters. And I
16 Mr. Stern should even be making these arguments,     16 think we can probably handle them all -- because
17 because it is conflicting.                           17 they're all sort of versions of the same argument.
18      MR. STERN: Your Honor, I'm just -- I'm          18 The motion to compel, the plaintiff's motion to
19 getting tired of this dirt being thrown. That        19 compel for a protective order, which is
20 motion is so weak they couldn't get discovery from   20 essentially a motion to adopt the plaintiff's
21 a court in Maryland because they couldn't even       21 language of a protective order, right, and then
22 make out the bare minimum that's required to get     22 defendant's cross-motion for a protective order,
                                                 42                                                        44
1 discovery. That's how much -- it's all part of        1 which is essentially the opposite, please take
2 their part and parcel, their strategy to distract     2 this view of a protective order. That's basically
3 from the other my conduct and throw dirt on the       3 one issue. Plaintiff's motion for a protective
4 law.                                                  4 order and discovery plan. Defendants cross-motion
5       THE COURT: Let's do this. All right. So         5 to compel discovery, and plaintiff's second motion
6 maybe this will help with the other things that       6 to enlarge time for discovery responses.
7 we've been talking -- what I'm having difficulty      7       So they're all discovery. And there are
8 with -- let me stop there. What I'm having            8 multiple concerns about protective orders. So the
9 difficulty with on these discovery motions is that    9 protective order seems to be the hurdle, at least
10 all discovery -- discovery has been propounded and   10 one of them. And I think now it's before the
11 there are complaints that no one's getting what      11 Court. So let's start with the protective order
12 they're asking for timely and there's all these      12 issue. So there was a request during this
13 impediments and this and that. Okay.                 13 discovery period or insistence, however you want
14      We're going to resolve some of that today       14 to phrase it, that you all enter into a protective
15 and get the ball rolling. This has been              15 order regarding certain confidential information.
16 outstanding for months, the discovery. So it         16      The plaintiffs are of the opinion that the
17 strikes me that we should be able to schedule the    17 language, which involves some liquidated damages
18 dismissal, motion to dismiss, and the                18 provisions, and another enhanced -- enhancement to
19 disqualification for one day on the same day and     19 the protective order, which is somewhat disputed
20 you won't need to have much additional discovery     20 as to whether it's an attorneys' eyes only
21 after today. I think everything is going to be       21 protective order or an enhancement that comes
22 cleared out by then.                                 22 before the Court, which is kind of the way I read
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 14 of 59
                                          Transcript of Hearing                                12 (45 to 48)

                                       Conducted on March 11, 2021
                                                  45                                                     47
1 it, and whether that's necessary; right?              1 have explained it to me. So that's how I see it.
2       So when you think about this, at least          2        Mr. McDonald, this was plaintiff's motion.
3 from my view of the briefs that I read, both of       3 I'm sorry if it's Mr. Lawrence who's arguing it, I
4 you are claiming pretty significant problems with     4 don't know. I want to understand why your
5 the way this company was run or the way certain       5 protective order is the best way to go, and if --
6 individuals conducted themselves vis-à-vis Compass    6 and how we're going to use that. Okay?
7 Marketing and whether they were using it as their     7        MR. McDONALD: Mr. Lawrence is prepared to
8 own personal slush fund or they were                  8 argue that.
9 misappropriating funds and acquiring interest in      9        THE COURT: Okay. Thank you.
10 another company and basically disassembling          10       MR. LAWRENCE: Yes, Your Honor, thank you.
11 Compass improperly. Two very serious views of the    11 The  reason  for the protective order is the way to
12 same condition of the company.                       12 go is two provisions that are disputed here. As
13      So obviously each of you has concern about      13 Your Honor points out, we agree there needs on to
14 where that information is going to go. And so        14 be a confidentiality agreement. There needs to be
15 protective order sometimes obviously is necessary,   15 some protections afforded. And so we agree with
16 and neither of you seems to dispute that. So the     16 that, and we think that the version that doesn't
17 question is why is one better than the other and     17 include supervision is appropriate. And that's
18 what does one accomplish the other one doesn't,      18 because the Court will have authority to monitor
19 and what is the most safe possible way to protect    19 it should there be some alleged violation of it.
20 the information so that the individuals producing    20 And the Court can fashion whatever remedies are
21 it and relying on it has confidence it's not going   21 appropriate if that should arise. Now, we're
22 to misused? And so that's to me the nut of a         22 confident it won't arise from our side because
                                                  46                                                     48
1 protective order, is it gets people to have some      1 obviously we take it very seriously. These are
2 confidence in what they're disclosing is not going    2 very normal for the type of litigation that we
3 to be misused, and that they can use it if they       3 handle. Our clients, one is a judge, one is a
4 need to use it.                                       4 lawyer, they understand the obligations that they
5       So that's the idea. I don't want to             5 have in connection with this litigation as well,
6 create a problem, additional hurdles, but at the      6 Your Honor.
7 same time, if you don't have confidence that when     7        So we think that the order is necessary,
8 you turn things over it won't be misused, you're      8 and we think that the order as is standard is
9 going to have some trouble getting that               9 appropriate. Now, speaking specifically, first
10 information or you're going to be more combative     10 off, the liquidated damages provision, which has
11 about it. And so the idea is try and take some of    11 handcuffed Your Honor and prejudged what remedy
12 that discomfort away or lack of trust. And I can     12 would be appropriate if there's an allegation and
13 tell you there's a clear lack of trust here. So I    13 finding of some breach on either side. We think
14 want to eliminate that as much as I can, but at      14 that's wholly inappropriate for Your Honor. We
15 the same time let you all get what you need.         15 think you have the inherent authority to address
16      Because I think, as I said earlier, airing      16 it however is necessary.
17 some of these issues out like seeing the documents   17       There's a difference between going to a
18 or seeing the materials and answering the            18 mile over the speed limit versus, you know,
19 questions is going to help you all get a clearer     19 murdering someone. So it doesn't need to be in
20 picture of what your clients are telling you and     20 there. It's unprecedented. It's never been done
21 what you all can do. So that's how I've always       21 before, Your Honor, in the context -- except
22 viewed these, and I think as a lawyer how judges     22 potentially there might be one case in all of U.S.
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 15 of 59
                                          Transcript of Hearing                                13 (49 to 52)

                                       Conducted on March 11, 2021
                                                  49                                                      51
1 juris prudence that found -- that entered an order    1 And it would just create more mischief, Your
2 that the parties had agreed to. It's just             2 Honor, if it's placed in there.
3 unprecedented. And $150,000 per violation, it         3       Now, if there's something that Mr. Stern
4 doesn't even relate -- we don't even know what the    4 or Ms. Harris come up with that they want to
5 situation is. So liquidated damages clause shows      5 approach the Court with and come to you and say,
6 up out of nowhere, has no precedent, and the Court    6 this needs attorneys' eye only protection and you
7 should reject it.                                     7 can obviously see what it is, we're not saying --
8       As for the attorneys' eyes only provision,      8 whenever the Court enters an order, there's never
9 it similarly has no place in a shareholder dispute    9 a preclusion that you will not go back and revisit
10 like this. My clients, at least they've -- we        10 the order or try to get something in addition to
11 believe they're 50 percent owners of this            11 the order.
12 corporation. They concede on the other side that     12      But we think putting it in the order just
13 they're at least one-third owners of this            13 creates the opportunity for mischief. This is not
14 corporation. So they're major shareholders of        14 a trade secret case, this is not an antitrust case
15 this corporation, and they alone are going to be     15 between competitors. And everything they bring up
16 the ones that are going to be able to assist or      16 with regard to these supposed proton emails and
17 aid in their own prosecution of the claims and       17 anonymous complaints, Your Honor, that is the
18 potentially defense of any counterclaims.            18 subject of a lawsuit that Mr. Stern filed against
19      So I can't -- I am just a lawyer, Your          19 three individuals who are not my clients in
20 Honor, as you know. I'm a fiduciary to them, I'm     20 Montgomery County, Maryland. He did not name any
21 serving them, I'm not involved in these facts like   21 complaints. And so he's coming to you and saying
22 Mr. Stern is. I don't know the significance of       22 here's evidence of what they're going to do with
                                                  50                                                      52
1 documents. I have to rely upon my client to tell      1 information if they get it, and yet he's filed a
2 me that. I don't have an expert either that's         2 lawsuit in the state court in Maryland making
3 going to tell me, you know, the context of all        3 those same allegations against three other
4 this.                                                 4 individuals. So which is it?
5       So it would be -- it would be                   5       It's just not needed and it would be
6 inadministerable for me to be able to just receive    6 unadministerable for you, Your Honor, it would
7 documents, evaluate them, and use them in the         7 handcuff us as counsel to not be able to satisfy
8 prosecution and defense of my clients without         8 our professional obligations.
9 consulting my clients regarding these documents.      9       THE COURT: Okay. Well, just so it's
10 So the attorneys' eyes only provision comes up --    10 clear, I didn't read what I think was originally
11 and I've seen it before and I've had to use myself   11 paragraph nine in this -- or eight in this
12 in the context of trade secrets.                     12 proposed protective order to say that the
13      Now, my clients are competitors with            13 materials in general are attorneys' eyes only. It
14 Compass, they are Compass. They are -- they are      14 only suggests that if there's documentation that
15 the founders along with Mr. White on the other       15 they view highly confidential information that you
16 side of this company. And so the trade secrets,      16 would have further discussions to create some sort
17 if there are any, that would be disclosed to us,     17 of protections around that, which might include
18 the confidential financial information. If there     18 attorneys' eyes only, because I didn't want to
19 is any, that needs to be disclosed to us, that was   19 blanket agree that all of it was at the same level
20 information that my clients were involved in at      20 of confidentiality or protection.
21 the time. So there's no purpose to have my           21      So it was a provision -- and I don't know
22 clients shielded from the discovery in this case.    22 what the information is, and I'm clearly not going
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 16 of 59
                                          Transcript of Hearing                               14 (53 to 56)

                                       Conducted on March 11, 2021
                                                  53                                                    55
1 to prejudge what it is because it hasn't been         1 what did you envision would be something that
2 disclosed yet. But it strikes me that that's the      2 would be of that sort?
3 triggering position or triggering provision where     3       MR. STERN: I'm more comfortable answering
4 it goes on to say if the parties cannot reach         4 that. To me this is a pretty typical provision
5 agreement and the producing party continues to        5 that I've included in protective orders before
6 withhold, then the producing party -- so in other     6 saying, hey, if you come across something that
7 words, it puts the onus on them to file a             7 seems like this is beyond the pale and this is
8 particular motion, seeks a resolution with the        8 something that's super confidential that we've got
9 Court.                                                9 to limit it to attorneys eyes', it's in there for
10      So yes, it creates a cumbersome area if         10 that possibility.
11 you all can't agree, but it presupposes you will     11      You were spot on with describing the
12 agree on how to manage it. And it doesn't say        12 provision. It's not saying that everything is
13 that all the materials are going to be for your      13 going to be attorneys' eyes. There is a meet and
14 eyes only and not your clients, because I would      14 confer obligation on the front end. So it's for
15 have to agree in a case of a closely held company    15 the extraordinary circumstances when there's
16 like this and how personally involved they were,     16 something that's really highly confidential. This
17 they're going to have to see a lot of this           17 is really -- probably in the context of this case,
18 information obviously to make sense of it and help   18 one example would be some prospective business
19 you craft your case. So I don't think there's any    19 dealings that these plaintiffs have shown an
20 dispute about that.                                  20 inclination to sabotage the company.
21      The question is whether this provision as       21      The information of investment in
22 drafted is over the top. So the question I'd have    22 Teknetics, for example, they were one of a small
                                                  54                                                    56
1 for Mr. Stern then is with regard to that             1 handful of people that had access to that
2 provision, you obviously had some thoughts about      2 information. Yet somehow during the bankruptcy
3 the materials that may fall into the category of      3 proceeding involving Teknetics, somehow the
4 highly confidential information, and I guess my       4 investor was told about misinformation about how
5 question is, you know, is that a lot of               5 that information was being used.
6 information? Is it a little bit of information?       6       They're one of the small handful of people
7       Because ultimately if it's all viewed from      7 on earth that knew about that deal. How did it
8 your point of view as the producing party, they're    8 end up in the investors hands? So to me that's
9 not arguing it from the other side, mind you,         9 significant evidence of them trying to not protect
10 they're only arguing it from this side as the        10 this company but tear this down.
11 receiving party. But as the producing party, do      11      We haven't had the chance to get full
12 you expect that a large percentage of these          12 discovery that to confirm it was them, but the
13 documents or answers are going to be, quote,         13 inferences are there. Now, Mr. Lawrence is trying
14 highly confidential information?                     14 again, you know, misdirect. He's talking about
15      MR. STERN: I think it's a fair question,        15 that other lawsuit. A couple of other things
16 and unfortunately I don't have a clear answer on     16 about that lawsuit. That was filed against three
17 that, Your Honor. We drafted this back at the        17 John Does. Since the filing of that lawsuit we've
18 very beginning of discovery while we were            18 been able to confirm the owner of that P.O. Box
19 gathering information, and I haven't really, quite   19 was a close personal and former colleague of
20 frankly, studied it that much since to know what     20 Michael White's. We've now confirmed that. What
21 would be fit into that category.                     21 are the odds of that?
22      THE COURT: When you wrote the document,         22      Again, the information that's being
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 17 of 59
                                          Transcript of Hearing                                15 (57 to 60)

                                       Conducted on March 11, 2021
                                                  57                                                     59
1 disseminated in an effort to tear down Compass,       1 penalty imposed on them, don't break the
2 these plaintiffs are in a unique position being       2 confidentiality. Don't violate it. It's really
3 some of the few people on earth that have the         3 simple. They're in complete control of their
4 access to the contacts, the information, and so if    4 compliance. No one else is. You have to ask
5 somebody's going to be prospectively hurting          5 yourself, why would they be so opposed to this?
6 company or something in some other way that is --     6 We've not included the monetary figure as the
7 that they can use weaponize, we have to have that     7 example about that investment. I will tell you,
8 tool available to us to be able to protect the        8 Your Honor, that monetary loss is multiple times
9 company.                                              9 more than the liquidated damages provision that's
10      This case is all about misdirection, Your       10 in dispute.
11 Honor. I know -- they keep trying to throw in        11      So the amount of harm -- the purpose of
12 some of the merits here, but I have to as well to    12 liquidated damages is when the measure of damages
13 protect Compass here. This effort to dissolve the    13 is difficult to ascertain. And depending on the
14 company is to cover up their own misdeeds. And       14 nature of the violation, unfortunately the harm
15 we've now presented substantial evidence to the      15 that could be brought to Compass can't be greater
16 Court that not only are they hurting the company     16 than the 150,000 liquidated damages provision, and
17 by taking from it, they're hurting the company by    17 in some instances maybe less, but I come back to
18 trying to interfere with relationships, destroying   18 the same question as before. Why are they so
19 investment opportunities, destroy customer           19 opposed to it? Look at all the quote/unquote
20 relationships.                                       20 anonymous attacks on this company. There's a
21      The question isn't about -- when he talks       21 high, high degree of concern and confidence that
22 about proton mail, the question isn't whether or     22 they're the people that are doing this, and
                                                  58                                                     60
1 not somebody else is going to sue, the question is    1 they're looking for an escape clause to continue
2 to Dan White and Michael White, who are on this       2 to do it and use this court as a lawful mechanism
3 call today, have they ever used or operated a         3 to continue their attacks against Compass.
4 proton mail account, but they're not telling you      4      The simple answer is to -- for the
5 that. Why is that? Because we are fairly              5 plaintiffs in this case, comply with the
6 confident the answer is yes and they're the ones      6 protective order. But, in fact, Mr. Lawrence's
7 that are disseminating this information. They're      7 argument almost implies that they're prone to
8 not getting on the line to tell you that. There's     8 violate it because, well, what if the violation is
9 a reason --                                           9 not that severe? Your Honor it's, almost an
10      THE COURT: I wouldn't expect them to.           10 admission. You have to look behind the surface of
11 That's not way this operates. This is all legal      11 what's being said and look at the question of why
12 stuff. All right. So, Mr. Stern, the last            12 and where this is really coming from.
13 question from me then to put this back on you for    13     It's almost like I'm in the Wizard of Oz.
14 any comment is Mr. Lawrence's argument that          14 Don't look behind the curtain. Just look at the
15 imposing a liquidated damages provision,             15 smoke screen in front of you. And that's what's
16 especially to the tune of six figures, is neither    16 going on.
17 something that's precedent or is appropriate given   17     THE COURT: So, Mr. Lawrence, final word
18 that, you know, any minor infraction would still     18 on any of that and I'll wrap up that.
19 involve in the same relatively draconian, if you     19     MR. LAWRENCE: Yes, Your Honor. As you
20 will, penalty.                                       20 heard,  he has no precedent for liquidated damages
21      MR. STERN: My response to that is quite         21 involved. He also might be comfortable with, you
22 simple, Your Honor. If they don't want that          22 know -- in some (inaudible) involved the history
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 18 of 59
                                         Transcript of Hearing                                 16 (61 to 64)

                                      Conducted on March 11, 2021
                                                 61                                                       63
1 of cutting off hands (inaudible) the loaf of          1 is an interesting concept because if you believe
2 bread. We don't need to set down parameters as to     2 in the concept of deterrents, maybe not community
3 what would happen if someone, not my clients, if      3 wide deterrents, but deterrents in a particular
4 someone violates it. Mr. Stern will be able to        4 case, knowing that there's a steep price to pay
5 prove up whatever damages and I will be able to       5 for a violation is well worth understanding. And
6 prove up whatever (inaudible.)                        6 so extra caution would be taken. But it's also
7        More telling, Your Honor, you asked the        7 the safeguard for the producing party.
8 question, what does he have that's attorneys' eyes    8       I don't want to have trials within trials
9 only? What does he points to? He points to            9 within trials. And if I'm going to impose a
10 nothing. And he points to an example that's          10 sanction, which is what the motion would be if
11 Exhibit 26 of his opposition where an investor       11 someone filed breach of the confidentiality
12 said, hey, wait, I just learned that Teknetics       12 agreement, I'd have to have a whole trial and hear
13 isn't solid and is in bankruptcy, so I'm going to    13 a whole thing about damages. I feel like --
14 go through this deal anymore.                        14 Mr. Stern's argument is succinct, meaning if you
15       First off, the fact that Teknetics was in      15 don't want to have liquidated damages, don't
16 bankruptcy isn't something that deserves             16 breach the agreement, but that's also a really
17 attorneys' eyes only protection. That's the type     17 powerful message, right?
18 of stuff he's looking for. These anonymous emails    18      So I don't think that the liquidated
19 were emails or packages that he lines up that he     19 damages provision, maybe there are no cases on it
20 has litigation concerning in Maryland. All of        20 because no one's appealed it, I don't know, but it
21 them are forwarded copies in the complaint, copies   21 doesn't seem wrongheaded on the face of it. So
22 of public hearing, copies of maybe the transcript    22 that part of it is actually not as disturbing to
                                                 62                                                       64
1 of maybe this hearing. This is not stuff that         1 me.
2 deserves attorneys' eyes only. So he's got            2       What I do find troubling about the
3 nothing that shows you that this should be in         3 additional protection provision that was proposed
4 here, and if it is in here, I can almost              4 originally by Compass is I think the point that
5 guarantee, Your Honor, he'll be conferring with       5 Mr. Lawrence is making, which is we're bogging
6 you.                                                  6 ourselves down what if and what if and what if
7       MR. STERN: Your Honor --                        7 scenario. I think he's right in that I think
8       MR. LAWRENCE: I've never interrupted you,       8 provision should probably read something to the
9 Mr. Stern.                                            9 effect of nothing herein precludes a party from
10      THE COURT: Mr. Stern, no.                       10 seeking additional protections from the court.
11      MR. LAWRENCE: And, Your Honor, I can            11      And what would that would mean providing
12 almost assure you there's going to be several        12 the information and telling the Court, look, we
13 conferences, there's going to be more motions,       13 really think this should be attorneys' eyes only
14 there's going to be more delay. We've had enough     14 or whatever the protection is that you're seeking.
15 of that in this case. Now, if something were to      15 Because this is a pretty expansive document, this
16 come up, of course I can't -- there's no motion by   16 confidentiality agreement is pretty expansive, and
17 me to have the Court order that Mr. Stern can't      17 it provides a lot of protection for everybody.
18 bring up things in the future. And that's the way    18 And I think if you go into it saying we're always
19 it should be dealt with, Your Honor, we              19 going to have to argue about something that's not
20 respectfully request.                                20 really a defined term, highly confidential
21      THE COURT: And I was reviewing this             21 information, it's going to create a lot of
22 earlier. I think the liquidated damages provision    22 problems.
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 19 of 59
                                         Transcript of Hearing                                 17 (65 to 68)

                                      Conducted on March 11, 2021
                                                 65                                                      67
1       I realize why the provision was put in          1 problematic about that to me is I think Mr. Stern
2 there, I understand it, in other words I have to      2 is correct in his opposition that he writes that
3 be careful, Judge, because there's information        3 there's really not -- the rule doesn't permit
4 we're concerned about. But I don't think that's       4 that. And I don't think putting off things until
5 going to get you very far in discovery except to      5 one person's answered and another person's
6 create more of these impasses.                        6 answered. You all have already propounded
7       So knowing that the next level is you have      7 discovery and it has its own internal deadlines,
8 to come to court I think is probably the better       8 right?
9 approach. So I don't have heartburn actually          9       If stuff was sent out in October, that had
10 about the liquidated damages, I think that gives     10 a response date. And it looks like everybody is
11 you that protection that you want. You want there    11 overdue but a lot a lot on these responses. And
12 to be something out there that says, this is so      12 so I don't think setting up a discovery schedule,
13 important that we mean business, six figures of      13 I guess, that says Mr. Stern has to respond first
14 damages if you violate it. And then that's on you    14 before we respond or the other way around, I don't
15 if you violate it.                                   15 think that is any merit. You all propounded
16      But I think that paragraph eight or nine,       16 discovery already and it already has deadlines, so
17 whichever was the original number on that should     17 why would we be doing that? I don't understand
18 probably be amended to say that nothing herein       18 it.
19 precludes a producing party from seeking             19      MR. LAWRENCE: Because, Your Honor, we
20 additional protection from the court. And so I'm     20 believe there needs to be a court order telling
21 sort of splitting it, I guess I'm giving you each    21 the parties you need to respond by a particular
22 half a baby there. Split the baby a little bit.      22 day. You could even do it simultaneously. What's
                                                 66                                                      68
1 So I think that will help you. Now that you have      1 going to happen, what has happened is that there's
2 a protective order, confidentiality agreement,        2 impediments thrown up at the last minute and
3 whatever you're going to call it, I think you all     3 Mr. Stern is beating on us to say, bring your
4 should be dumping documents on each other like        4 discovery, bring your discovery.
5 crazy. All right?                                     5       Now, we had the impediment as well too
6       So that's how I would resolve that              6 with regard to the protective order, which Your
7 argument. And hopefully that will work for you        7 Honor has now cleared the way for, but the bottom
8 all a little bit better. I just think you all         8 line is there's extreme gamesmanship going on with
9 need closure on that. So that's your protective       9 regard to the discovery -- well, that's the way we
10 orders done. And that puts us to -- and I guess I    10 view it, Your Honor.
11 need some clarity, and this is going to go to        11      THE COURT: I know. Both of you view it
12 setting dates for these other hearings.              12 that way.
13      There's a request for protective order,         13      MR. LAWRENCE: So, for example --
14 this is plaintiff's motion four or the fourth        14      THE COURT: That's the trust problem I'm
15 motion. Motion for protection and discovery plan,    15 talking about; right?
16 I think. Is that an additional protective order,     16      MR. LAWRENCE: Sure. And, for example,
17 Mr. Lawrence?                                        17 kind of one of the most notable examples is that
18      MR. LAWRENCE: Yes, it is Your Honor what        18 we were trying to clear the dates in January with
19 it seeks to do is have the court issue an order as   19 regard to setting third party depositions up,
20 to the timing and sequence of discovery.             20 which we thought would be the most efficient way
21      THE COURT: That's right. So that's the          21 for it because at least we'd get something going
22 discovery plan issue. All right. What's              22 here, and Ms. Harris suddenly had available dates
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 20 of 59
                                         Transcript of Hearing                                18 (69 to 72)

                                      Conducted on March 11, 2021
                                                 69                                                      71
1 on the 7th and 8th, and I had a list of four          1        So with respect to the order of things.
2 witnesses that I was trying to schedule, and          2 As I said originally, you kind of already set out
3 Mr. Stern then notes my client's depositions for      3 the order of things. You've propounded discovery.
4 those dates.                                          4 So maybe the answer to the question is where are
5        Now, that's entirely inappropriate for a       5 we on compelling everybody? Maybe that's the next
6  lot  of reasons. Number one, I was looking for       6 question, because it feels like that's where
7 dates, and then he jumped in with dates. Number       7 Mr. Lawrence is concerned. That look, Judge, you
8 two, Ms. Harris's client isn't even in the case       8 need to compel everybody to do stuff otherwise
9 yet. And so for us to be moving forward with my       9 we're not going to get off the dime. And when are
10 client's depositions before they've completed any    10 you going to compel us to produce; right? But
11 written discovery, substantive written discovery,    11 everybody has a motion to compel today. Not
12 there's been some tickle, before any of that it      12 Ms. Harris, but, you know, Compass and the White
13 was just gamesmanship, Your Honor.                   13 brothers have motions to compel. Okay?
14       THE COURT: Mr. Lawrence, here's the            14       So I'm just going to ask you succinctly,
15 thing. I've seen a lot of it on both sides. And      15 Mr. Lawrence, on your motion to compel, when are
16 I'm not suggesting any of it is wrong or right.      16 you looking to have -- assuming I agree to compel
17 It's strategic. All of this is strategic. You        17 it, when are you looking to have Compass produce
18 all are resisting certain things for whatever        18 these materials that you're seeking in the motion?
19 reasons, they're resisting certain things for        19       MR. LAWRENCE: So we proposed in the order
20 certain reasons and you've come to an impasse. So    20 that they would provide their written responses
21 I feel like I feel like I'm sort of in my drug       21 within five days of the entry of the above
22 court where I'm trying to talk to the participants   22 confidentiality order, and we would provide ours
                                                 70                                                      72
1 and help them understand the ways of recovery --      1 within 14 days thereafter. And then we put the
2 thankfully I've never been in recovery, but I can     2 parties' depositions at the back end of the
3 talk the talk a little bit. I have been in your       3 discovery as it relates to a scheduling order,
4 shoes before. So we all need to get into recovery     4 Your Honor. And we think that's the appropriate
5 today on this on how we're managing moving the        5 order because there is a lot to be done in the
6 case forward.                                         6 case and the -- you know, if we just play
7       So I accept your representations of how         7 strategic discovery with each other -- and I'm
8 you view this case, and I accept Mr. Stern's view     8 actually -- I'm willing to consider alternatives
9 of how he views the case. Okay? Those are your        9 that Mr. Stern would propose. In fact, I asked
10 truths, if you want to call it that. I'm feeling     10 him for that proposal, and I would give him more
11 very woke at the moment. Anyway. My point is it      11 time for it if it sets up with schedule fine.
12 doesn't help to sort of sit in that so long. I       12       THE COURT: I got your answer. Let me
13 think we have -- you're in front of me because       13 just say, Mr. Lawrence, I don't agree that they
14 you're at an impasse and I commend you for           14 would be required to respond before you respond.
15 bringing it to me. So let's get out from under       15 I wouldn't agree to that. I don't agree to that.
16 the feelings and get onto really how we're going     16 I think we're going to pick a time, a day, maybe
17 to move ahead.                                       17 it's just two weeks for everybody to gets their
18      The Court hears the accusations on both         18 answers across. You'll have the same deadline.
19 sides and wants you all to get to a place of         19 Mr. Stern has 14 days or too much time, you want
20 discovery where you can see whether there's any      20 these response sooner, how would you like to
21 merit to any of this, okay? All right. Thank you     21 handle it?
22 for indulging me.                                    22       MR. STERN: Let me pull up my calendar
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
          Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 21 of 59
                                           Transcript of Hearing                                  19 (73 to 76)

                                        Conducted on March 11, 2021
                                                   73                                                       75
1 because I do know I've got a little trip coming up      1 well?
2 in the next period of time here, so...                  2       THE COURT: Everything. You've had months
3       THE COURT: I would think you want this            3 and months to see this and work on it; right? So
4 done before you leave so you can go and have a          4 the motion to enlarge, I don't understand the
5 good time before having it on your conscious.           5 motion to enlarge.
6       MR. STERN: I would. So am I                       6       MR. LAWRENCE: Well, I understand, Your
7 understanding you correctly, Your Honor, that           7 Honor. I think you just mooted it. But with
8 you're looking for a date where both parties            8 regards to discovery plan, is there any order with
9 produce their documents the same day?                   9 regards to the depositions?
10      THE COURT: Yeah.                                  10      THE COURT: Why? Why?
11      MR. STERN: I would say then by the 19th           11      MR. LAWRENCE: Because they're not
12 or -- March 19th? I think that should be fine.         12 producing discovery. We've had the impasse with
13      THE COURT: Sure. I think that makes               13 regards to discovery, we've had all these
14 sense. That gives you a little more than a week,       14 scheduling issues, we don't have Mr. White in the
15 you'll just be busy. And that way both of you do       15 case yet. He's going to want to have his rights
16 your discovery dumps on each other, I think that's     16 for discovery against our clients as well too.
17 what we call it at this point, there's quite a lot     17      THE COURT: What you're asking me to do is
18 of built up things. I think what you're going to       18 make a number of rulings that are not before me --
19 want to have done, you're going to sign the            19      MR. LAWRENCE: But that --
20 confidentiality agreement today, you'll have time      20      THE COURT: -- because you're presupposing
21 to do it today, that should be your order of           21 -- hold on. Let me finish why. You're
22 business, to get that confidentiality agreement        22 presupposing there's going to be an objection to
                                                   74                                                       76
1 signed, and then that should give you all the           1 your noticing of Ms. Harris's client. You're
2 confidence that you require to produce that             2 presupposing there's going to be an objection to
3 material, okay?                                         3 the depositions, which you've had as a scheduling
4       MR. STERN: Your Honor, one other point on         4 conflict because you're trying to use some January
5 that. I also think it's important, as Your Honor        5 dates and he's trying to use some January dates
6 may recall from our requests, we think plaintiffs       6 and the like.
7 should waive all their objections because they've       7       If you want to go back and set up -- if
8 not served a single objection, not a single             8 you all are in agreement to set up deposition
9 response, and it's not that they don't know what        9 dates prior to the various hearing dates we're
10 the rules are, the rules clearly require it. They      10 going to pick, that's one thing, because you need
11 even have our sample to explain -- as an               11 an interim discovery order if you all agree those
12 illustration even if they can claim some               12 depositions need to take place, okay? But I'm not
13 indifference.                                          13 in the habit of just normally getting involved in
14      THE COURT: That brings us to another              14 micromanaging your discovery. That's normally
15 motion, doesn't it, the plaintiffs's motion to         15 handled with one of our form scheduling orders
16 enlarge; is that right?                                16 when you have a trial date. Okay?
17      MR. STERN: That's where they all                  17      So I don't want to get into the minutia of
18 interrelate.                                           18 it except that I want to get something agreed to
19      MR. LAWRENCE: With regards to our request         19 from you all at least verbally today that you
20 for discovery   plan, is it -- is Your Honor certain   20 intend that these depositions need to be taken and
21 about the 19th, we would also have answers to          21 before these hearing dates come up. If the answer
22 interrogatories and requests for admission as          22 is they don't need to be taken, then you should be
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 22 of 59
                                         Transcript of Hearing                               20 (77 to 80)

                                      Conducted on March 11, 2021
                                                77                                                      79
1 efforting, if you will, to get discovery done that   1 we're saying is coordinate with us, but they're
2 pertains to these motions and will affect your       2 not. They are issuing subpoenas to Compass
3 hearing dates and the motions that are going to be   3 employees.
4 heard on those hearings dates. That's what I feel    4       THE COURT: Hang on. First thing's first.
5 like where we are right now.                         5 Discovery responses -- this would be
6        MR. LAWRENCE: Your Honor, I believe the       6 interrogatories and request for production of
7 depositions are necessary. And the reason I say      7 documents, those are due in 14 days. So that puts
8 that is because there's exigent circumstances for    8 us to the 25th, close of business. 3/25. That's
9 these motions, particularly the custodian, so        9 mutual. Okay?
10 we're prepared to proceed forward --                10      MR. STERN: Can we take it to the
11       THE COURT: The custodian -- hold it. I'm      11 following day, the 26th? Discovery responses on
12 not scheduling the pendente lite custodian until    12 the 25th?
13 after we hear these other motions. And I don't      13      THE COURT: What's the difference?
14 know when you all are going to be available to do   14      MR. STERN: I'm out on the 24th and 25th
15 -- we haven't even discussed those dates yet. So    15 so I'm asking for one more day on the 26th.
16 it's really the motion to dismiss, the plea in      16      THE COURT: 26th. All right. So that
17 bar, and the motion to disqualify Mr. Stern that    17 should be -- that's mutual. And --
18 are the first three motions we're going to have     18      MR. LAWRENCE: Your Honor, would that
19 heard, okay?                                        19 include --
20       So let's -- I don't think it's exigent at     20      THE COURT: There's not going to be --
21 all. I think that's the order in which we have to   21 Mr. Stern raised the point that these are
22 have this case heard. So -- and again, I don't      22 responses, not objections. Is there any
                                                78                                                      80
1 want to get into some micromanaging of discovery,    1 disagreement about that?
2 but it looks like at least insofar as Mr. Lawrence   2       MR. LAWRENCE: We have not served our
3 is concerned, his motion sets forth five people      3 objections, Your Honor. So there are -- there are
4 plus the parties who need to be deposed. I don't     4 questions of which we would have objections.
5 know who these people are, but some of it appears    5 Mr. Stern himself has served substantial
6 to relate to Mr. Stern's law firm.                   6 objections to a lot of these discovery as well.
7       MR. STERN: Your Honor --                       7       THE COURT: That's responsive. When were
8       THE COURT: Those might have to take            8 you served with the discovery?
9 place.                                               9       MR. LAWRENCE: We have the --
10      MR. STERN: Your Honor, the Maryland court      10      MR. STERN: October 30th and November, I
11 has already quashed that discovery. They're not     11 think, 8th or 12th.
12 entitled to it. They've lost it. That's been        12      THE COURT: Why do you think you have more
13 ruled on dispositively by the Maryland court.       13 time to object?
14      THE COURT: I see.                              14      MR. McDONALD: If I may, I think there's a
15      MR. STERN: So they're not entitled to it,      15 timing issue here because what originally happened
16 that's not happening. Other people that are on      16 was there was an extension granted and then there
17 there I believe on that list, I don't know if you   17 was a motion to enlarge time that would have taken
18 recall seeing our brief, Your Honor, they've now    18 us all the way to January 8th because Mr. Lawrence
19 disregarded three separate instructions not to be   19 had an issue in his family. That motion -- that
20 contacting Compass Marketing employees directly,    20 motion to enlarge time got moved to January 29th
21 yet they continue to issue subpoenas. We'll be      21 because of a docketing issue. And what then
22 having a motion forthcoming on this thing. All      22 happened because we had too many issues on a
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 23 of 59
                                         Transcript of Hearing                                  21 (81 to 84)

                                      Conducted on March 11, 2021
                                                 81                                                        83
1 Friday, frankly, the Court -- the week of the 29th    1 me -- but there could be something that completely
2 the Court called us and said, well, you guys got      2 is unrelated to -- or overly broad request, we
3 to make pick a new date. That's how we ended up       3 might interpose an objection.
4 here in March. There's been no effort to avoid        4        THE COURT: Well, why weren't you prepared
5 noting objections. It was really -- it was a          5 to put that in writing originally? I think it's
6 fluke of the calendar really that this got moved      6 dereliction. I think it's latches or something
7 up twice.                                             7 like that. Here we are in March, no one has made
8       THE COURT: There's nothing that's               8 any good faith effort to notify anybody about
9 happened. There hasn't even been an attempt to        9 their objections to scope, anything. I can't
10 file anything. It's one thing.                       10 grant a motion to enlarge. I can't. First of
11      MR. McDONALD: I think, Your Honor, the          11 all, there was no effort to even notify. So no.
12 idea was to have the motion to enlarge time and      12 There's not going to be a motion to enlarge.
13 the discovery plan -- that was kind of put           13 Everyone has a continuing obligation to
14 together to have that ruled on and to put everyone   14 supplement, so that has its own enlargement by
15 on the same a track. And then objections would be    15 rule, so no. Ya'll are going to answer these
16 noted with our responses when the Court ruled that   16 things by Friday, March 26th, close of business.
17 they were due.                                       17       MR. LAWRENCE: If I understand Your Honor
18      THE COURT: Okay. All of this is -- I'm          18 correctly, does that mean both parties have waived
19 confused about what you want from me, guys. At       19 --
20 this point no one's answering anything, everyone's   20       THE COURT: Yes.
21 objecting to everything, there's no motion to        21       MR. STERN: Your Honor, wait a second.
22 compel to overrule objections, there's nothing.      22 That's a mischaracterization of the record. We
                                                 82                                                        84
1 It's just set up a discovery plan and make            1 served our objections. That's what -- there's
2 everybody do things in the order I want you to do     2 been obfuscation here. We served our objections
3 them. That's not okay.                                3 specific request by request by request in a
4       How can you get discovery requests in           4 time --
5 October and November, never file any objections,      5       THE COURT: Then you answered them.
6 and then move to enlarge to object? That's never      6       MR. STERN: We have. The plaintiffs have
7 happened in my experience. There's no good faith      7 not served a single objection.
8 anything going on here.                               8       THE COURT: I know.
9       MR. LAWRENCE: We're not intending on            9       MR. STERN: We have not. They've not
10 putting on objections, Your Honor.                   10 brought forth any of our specific objections. And
11      THE COURT: Then why are you telling me          11 by the way, many of them were premised on their
12 you  want  to be object.                             12 dereliction and their delay.
13      MR. LAWRENCE: It would just be certain          13      THE COURT: I know.
14 requests that we would interpose objections for.     14      MR. STERN: So I object to the ruling to
15 We can assert those in five days, Your Honor.        15 punish us for their misconduct.
16      MR. STERN: Your Honor, if I may.                16      THE COURT: I have ruled that your
17      THE COURT: Then we don't get answers in         17 responses, if they're substantive and they've been
18 14 days or 15 days either. I don't understand any    18 hung up because of a protective order, are due on
19 of this.                                             19 the 26th. Motion to enlarge, which would allow
20      MR. LAWRENCE: We would give -- we would         20 you to file objections, is denied because there's
21 expedite all considerations of all of them. For      21 no been no showing of good faith on your end to
22 example -- and I don't have it here in front of      22 actually tell them what the objections are. You
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 24 of 59
                                          Transcript of Hearing                               22 (85 to 88)

                                       Conducted on March 11, 2021
                                                  85                                                    87
1 could have done that, but you didn't. And so I'm      1       THE COURT: 5:00 p.m.
2 not going to give you an opportunity now to object    2       MR. LAWRENCE: And there's also request
3 to everything or anything, because you didn't do      3 for admissions, Your Honor.
4 it. You didn't follow the words.                      4       THE COURT: All discovery. I don't know
5       MR. LAWRENCE: Your Honor, we believed in        5 what's confusing about that. All right. So we've
6 good faith that we were complying with the Court's    6 taken care of both motions to compel, it looks
7 requirements with regards to discovery. And I         7 likes. And the motion to enlarge, done. So this
8 understand Your Honor's point, but the result         8 takes us back then to motion three, which is,
9 would be that my clients may be required and          9 again, the motions to schedule these -- excuse me,
10 compelled to respond to completely overly broad      10 the request to schedule certain things. All
11 discovery with the threat of contempt being          11 right.
12 brought against them if this is your order, Your     12      So we need to pick dates. So this is
13 Honor.                                               13 where you all I think will come to some
14      THE COURT: It is my order.                      14 understanding of what you need to do before these
15      MR. LAWRENCE: What I would say, Your            15 hearings in terms of depositions if necessary,
16 Honor,  is that would be a mistake of counsel, and   16 right, and other discovery that might be
17 not of my clients.                                   17 outstanding. Although, I'm hopeful that getting
18      THE COURT: And that argument can be made        18 these things by the 26th will help you get a lot
19 anytime, I know.                                     19 of this done.
20      MR. LAWRENCE: I understand, Your Honor,         20      So we can pick dates for your three
21 but we  were hung up on the protective order issue   21 hearing dates okay? And the motion to dismiss and
22 with regards to responding to any discovery. We      22 disqualification motions are going to be heard on
                                                  86                                                    88
1 thought we were --                                    1 one day, and we need a date for that. We've
2       THE COURT: Listen, the protective order         2 already got Ms. Harris's motion scheduled, and so
3 didn't stop them from filing objections, and it       3 this should follow that date. It doesn't have to
4 shouldn't have stopped you. I don't know why you      4 be very far after, but you need a day.
5 didn't. Maybe you had a discussion your clients,      5       MR. STERN: Your Honor, I didn't hear you
6 I don't know. I don't want to get into that.          6 say the motion to dismiss and motion for
7 That's not my area. I don't want to hear your         7 disqualification, one day?
8 client conversations. But whether it's your           8       THE COURT: Yes. Yes. So it's going to
9 mistake or not, production, that's what's             9 be after April 12th; right? May is starting to
10 happening.                                           10 look very terrible. We could probably do it on
11      You're not getting another opportunity          11 May 12th. Is that possible?
12 months into this, months after this has been         12      MR. McDONALD: Your Honor, I'm in trial in
13 propounded to now object. That's how -- that's       13 the Eastern District that week.
14 why there is -- why we're bogging down. So that      14      THE COURT: Okay. That would be a no.
15 is done. I think we got the cross motion for         15 How about May 20th?
16 protective order already done, discovery plan --     16      MR. McDONALD: That's available for me,
17      MR. STERN: Your Honor, just one point of        17 Your Honor.
18 clarification to make sure I'm understanding the     18      MR. STERN: May 20th works for me, Your
19 deadline. On the 26th, that's going to be answers    19 Honor.
20 to interrogatories and document request?             20      THE COURT: Mr. Stern, that was good?
21      THE COURT: Yes.                                 21 That's a yes?
22      MR. STERN: Is that by 5:00 or midnight?         22      MR. STERN: Your Honor, could you do the
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 25 of 59
                                          Transcript of Hearing                                23 (89 to 92)

                                       Conducted on March 11, 2021
                                                  89                                                      91
1 21st instead? May 20th is a day I hold for            1       MR. STERN: That day works for me, Your
2 personal -- I'd rather not get into it.               2 Honor.
3       THE COURT: I can't do Friday. The 26th?         3       THE COURT: That's a Thursday. Anybody
4       MR. STERN: That works for me, Your Honor.       4 have a problem with that?
5       MR. LAWRENCE: That works for us.                5       MR. LAWRENCE: I'm serving, Your Honor, as
6       THE COURT: May 26th.                            6 an expert witness at trial that week, but I'm
7       MR. McDONALD: That's fine.                      7 almost certain I can contact counsel and have any
8       THE COURT: That's going to be for a day,        8 testimony taken out of order.
9 at most. It's going to be a trial, obviously an       9       THE COURT: Okay. So June 3rd for one day
10 evidentiary hearing on the disqualification.         10 for a plea in bar. Did we estimate that would be
11 Mr. McDonald seemed to think you might need          11 a day?
12 testimony on the dismissal. We'll wrap it all        12      MR. STERN: Yes, Your Honor.
13 together in one hearing, okay? So May 26th for       13      THE COURT: So then that brings us to
14 one day, bench trial. And then we're going to set    14 custodian pendente lite if it ends up being
15 the plea in bar. Let me see what I can find for      15 needed, but we might as well set it in any event.
16 you.                                                 16 We're not looking at particularly good dates for
17      MS. HARRIS: Your Honor, are these               17 the next couple weeks at least following that plea
18 hearings as well my personal jurisdiction hearing    18 in bar, we're very busy, so let me see what I can
19 going to be remote?                                  19 come up with for you. The best I can do for you
20      THE COURT: They can be. Yeah. We could          20 is probably -- is June 30th, and that might be
21 probably do the plea in bar -- do you want to try    21 fortuitous, I don't know, but June would be my
22 to do the plea in bar the following day, May 27th?   22 next available for a couple of days, right?
                                                  90                                                      92
1       MR. STERN: I have a pretrial conference         1       MR. LAWRENCE: That's good for us, Your
2 the following day, Your Honor.                        2 Honor.
3       THE COURT: Will it be all day?                  3       THE COURT: Does that work for everybody?
4       MR. STERN: No, it's in the morning.             4       MR. STERN: June 30th for one day?
5       THE COURT: What time?                           5       THE COURT: Yeah. All right. So now that
6       MR. STERN: 8:30, but it's going to last a       6 -- now that you have some hard dates that aren't,
7 while because there's a lot that's going to be        7 you know, next week, and if depositions are
8 covered in that. There's going to be several          8 required for these, then you all need to set a
9 motions that are going to be argued in all            9 date by which -- and I want you to do that with me
10 likelihood.                                          10 present -- a date by which all depositions or
11      THE COURT: I see. It's not just a               11 other discovery related to these trials, because
12 conference?                                          12 I'm going to call them that, trials, will be
13      MR. STERN: No, this is just -- I'm              13 accomplished.
14 expecting, it's not been decided yet, but there's    14      So how many days before each of these
15 probably going to be a lot of issues decided.        15 trial dates do you want things done? So the
16      THE COURT: All right. How about                 16 motion to dismiss and the motion to disqualify is
17 May 31st?                                            17 May 26th; right? And I don't know if you intend
18      MR. STERN: That's Memorial Day.                 18 to use anybody's testimony for these things, but
19      MR. McDONALD: I think that's Memorial           19 you could technically potentially do depositions
20 Day,  Your Honor.                                    20 if you needed before that. And I would have a
21      THE COURT: It sure enough is. How about         21 cutoff -- you could set a cutoff a couple of weeks
22 June 3?                                              22 before that hearing date for any depositions that
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 26 of 59
                                          Transcript of Hearing                                24 (93 to 96)

                                       Conducted on March 11, 2021
                                                  93                                                      95
1 would be for discovery in those issues.               1 certain period of time?
2       MR. STERN: Your Honor, if I may ask a           2       THE COURT: No. It's more -- and I'm not
3 point of clarification?                               3 ordering this, I'm just trying to help you all
4       THE COURT: Yeah.                                4 come to some understanding of what you think you
5       MR. STERN: Because these motions are            5 want to do with depositions. If you all want to
6  being  sequenced, are you -- if there's a            6 just handle it, handle it. But if you feel like
7 deposition taken let's say it as motion to            7 it would be important to create a deadline by
8 dismiss, the motion to disqualify, is that            8 which depositions must be taken, then I can -- I
9 deposition going to be limited only to that           9 can help you with that or come to some
10 subject matter and then there will be a subsequent   10 understanding about that. It doesn't sound like
11 deposition, same witness --                          11 there's a lot of interest in that, so that's fine
12      THE COURT: No, I don't think you want to        12 too.
13 do that.                                             13      MR. STERN: I'm thinking out loud, because
14      MR. STERN: I don't think so either.             14 there will be, I assume, prehearing supplemental
15      THE COURT: So here's the thing, and             15 briefing from the parties. I think we need to set
16 again, I cannot stop everybody from being            16 some deadlines for that so this way whatever
17 strategic about what they do, but if you want to     17 depositions may need to be done, we can measure
18 know information from a particular person and        18 enough time for that supplemental briefing that
19 depose them for that purpose before any one of       19 needs to be done.
20 these trials, I think it behooves you to schedule    20      THE COURT: Supplemental briefing on what?
21 them in relation to the hearing you think they're    21      MR. STERN: On each of the motions.
22 relevant for.                                        22      THE COURT: You intend to file additional
                                                  94                                                      96
1       However, I don't know all that, I'm not         1 briefs?
2 going to get into the detail of that, which is why    2       MR. STERN: Especially if there's going to
3 I resisted Mr. Lawrence's motion to create some       3 be more evidence -- these are all evidentiary
4 sort of discovery plan for you all. I'm trying to     4 hearings, I think there's a possibility for that.
5 help you today if you feel like you need to get       5       THE COURT: Well, if the evidence has not
6 some dates, hard dates, meaning deadlines, not        6 been adduced at a hearing before a judge, I don't
7 specific depo dates. If you all can come to some      7 know how you would -- here's the thing, guys, I
8 understanding about when you have a cutoff so you     8 don't know. I'm not going to tell you not to file
9 can get these things done and not debate it, then     9 bench briefs, I'm not going to tell you not to
10 I'm happy to help you. Otherwise you all need to     10 file briefs. If you want a briefing schedule for
11 sort it out yourself.                                11 each of these hearings, let me know. Tell me that
12      MR. STERN: Your Honor, I think it's             12 you want that and we can set that because you
13 implied in what you said, but I want to be clear     13 won't come up with a briefing schedule on your
14 about that, I agree to a deadline for depositions.   14 own.
15 We are not agreeing that the depositions have to     15      MR. LAWRENCE: I think that's (inaudible)
16 wait until the end of that period, because we        16 --
17 properly noticed depositions of Dan and Mike         17      THE COURT: Mr. Lawrence, is a yes or a
18 White, and they were canceled only because of the    18 no?
19 scheduling of that hearing without conferring with   19      MR. LAWRENCE: That's a yes, Your Honor.
20 us. So I want to make sure -- we're not agreeing     20 Because   you did it for Ms. Harris's motion, I
21 -- there's no order from the Court instructing the   21 think that's helpful. So for the -- we already
22 parties that depositions get to wait until a         22 have the dates for motion to dismiss, and then the
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 27 of 59
                                         Transcript of Hearing                                25 (97 to 100)

                                      Conducted on March 11, 2021
                                                 97                                                      99
1 motion to dismiss followed by (inaudible.)           1 and we would respectfully say that the issue is
2       THE COURT: I can't hear any of what            2 still open, and we do not keep deposing --
3 Mr. Lawrence is saying. So if you want it on a       3       THE COURT: So here's how we're going to
4 similar schedule to what we did with Ms. Harris's    4 leave it with depositions, all right? I'm not
5 motion, the reply was due one week before and the    5 presupposing or prejudging anything. If you all
6 opposition was -- what was it?                       6 are noticing deposition and is there is a problem
7       MR. STERN: There's one week before as          7 with the deposition, you need to promptly notice
8 well -- we can just do one week, one week,           8 it for a Friday notice and bring it to the Court's
9 one week, Your Honor, because there's a lot more     9 attention. This happens. We've handled it
10 time here for these.                                10 before. We can do it that way. It is possible to
11      THE COURT: Okay.                               11 do it that way. If that gets noticed and it's
12      MR. STERN: I'm fine with that. I can't         12 scheduled, it will be heard on a Friday. Okay?
13 speak for Greg.                                     13 You don't have to pile in 20 motions and have a
14      THE COURT: Here's where we are then on         14 special day, it's not necessary, okay?
15 that based on the dates you've given me or that     15      Now that we've gotten some traction on
16 we've agreed to. May 26th is the hearing date for   16 some of these things, I'm hopeful that it will
17 the first set of motions, the dismissal and the     17 help move you ahead. I'm not 100 percent
18 disqualification. So on the 19th of May would be    18 confident it will solve everything, but I think
19 -- I'm just working back one week is the reply,     19 some movement must occur at this point.
20 and then one week before that, which is the 12th,   20      I think I've heard all the motions,
21 is the opposition, and the opening brief would be   21 though; is that right? We've done them all --
22 the 5th. 5/5 for the opening brief, 5/12 for the    22 whether I agreed with you or didn't agree with
                                                 98                                                     100
1 opposition, 5/19 for the reply. Okay?                1 you, I've heard them all, right, and resolved
2       And then for the plea in bar, it looks         2 them?
3 like it will be 5/27 for the reply, 5/20 for the     3       MR. STERN: I believe you've resolved
4 opposition, and 5/13 -- you're overlapping a         4 them.
5 little bit with the other one, but there it is for   5       MR. LAWRENCE: Yes, Your Honor.
6 the opening brief. And then for your June -- your    6       THE COURT: So in terms of drafting
7 later June trial, the reply is going to be the       7 orders, I think I've given you -- I'm going to ask
8 23rd of June, 6/16 will be the opposition, and 6/9   8 Mr. Stern to draft the protective order that I
9 is your opening brief?                               9 modified because you each have a template, but I
10      Does comport with everyone's calendars?        10 think that since you were the original propounder
11 Do you all understand that?                         11 of the protective order, the confidentiality
12      MR. LAWRENCE: Yes, Your Honor.                 12 agreement, you can write in the new language. I
13      THE COURT: All right. So that gives you        13 would like that signed off on today.
14 some briefing schedules. And is there anything      14      MR. STERN: Is there an email address we
15 else that we didn't resolve today?                  15 can send directly to your clerk?
16      MR. LAWRENCE: With regard to the               16      THE COURT: Yes, Ms. Lapinksy is my law
17 depositions, Your Honor, I would just point out     17 clerk. She's the one who sent you the link for
18 that I disagree and I think it's incorrect what     18 this meeting today or this hearing today.
19 Mr. Stern is stating regarding depositions or       19      MR. STERN: We didn't get the link
20 subpoenas to his law firm. In fact, the Maryland    20 directly --
21 court denied that request for subpoena because of   21      MR. McDONALD: Steve, I can share it with
22 the location, and there was briefing on the issue   22 you.
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 28 of 59
                                          Transcript of Hearing                                         26 (101 to 104)

                                       Conducted on March 11, 2021
                                                  101                                                            103
1       THE COURT: I want you all to send to each       1    it. I have confidence. It's nice to meet or see
2 other and sign today that confidentiality             2    all of you. I don't know everyone one of you, but
3 agreement with the revisions I've required.           3    it's a pleasure to see you. Take care.
4       MR. STERN: What is the language that Your       4          MR. LAWRENCE: Thank you, Your Honor.
5 Honor wanted to modify the position, I just want      5          MR. McDONALD: Thank you Your Honor.
6 to make sure there's no --                            6          (Off the record at 11:52 a.m.)
7       THE COURT: My suggestion was, nothing           7
8 herein precludes a producing party from seeking       8
9 additional protections from the court. That's         9
10 sort of standard kind of boilerplate to me. So       10
11 then I think I have Ms. Harris drafting an order     11
12 setting her hearing. I will ask Mr. Lawrence or      12
13 Mr. McDonald to write up the order setting these     13
14 other motions as we have just set them with the      14
15 briefing schedules as well, okay?                    15
16      If they can send them around for                16
17 endorsement. And once it's signed off on, send it    17
18 to my law clerk for me to enter. And I think --      18
19 and then I'll ask Mr. Stern to draft an order on     19
20 the -- basically the dates, the two week             20
21 turnaround on the motion to compel, we'll call       21
22 them motions to compel, or that could be also        22
                                                  102                                                          104
1 within the protective order order that you're         1      CERTIFICATE OF SHORTHAND REPORTER-NOTARY PUBLIC
2 doing, that the discovery responses are due on the    2        I, PAUL P. SMAKULA, the officer before whom
                                                        3    the foregoing deposition was taken, do hereby
3 26th, okay?
                                                        4    certify that the foregoing transcript is a true
4       And I think that will help you all a            5    and correct record of the testimony given; that
5 little bit in the early going. And of course if       6    said testimony was taken by me stenographically
6 there are disputes that arise that you cannot         7    and thereafter reduced to typewriting under my
7 resolve, docket them as timely as you can.            8    direction; that reading and signing was not
8 Normally other than motions to compel or              9    requested; and that I am neither counsel for,
9 dispositive motions, they typically are one-week      10   related to, nor employed by any of the parties to
                                                        11   this case and have no interest, financial or
10 motions, so it shouldn't be really troublesome for
                                                        12   otherwise, in its outcome.
11 you to get these docketed, okay? But I'm hopeful     13
12 that we're not going to do too much more of that.    14   IN WITNESS WHEREOF, I have hereunto set my hand
13      Any other questions or anything that you        15   and affixed my notarial seal this 15th day of
14 all have questions about that I need to address      16   March, 2021.
15 before we sign off today?                            17
16      MR. LAWRENCE: No, Your Honor.                   18   My commission expires: June 18, 2023.
17      MR. McDONALD: No, Your Honor.                   19
                                                        20   ________________________
18      THE COURT: I appreciate everybody being
                                                        21   NOTARY PUBLIC IN AND FOR
19 on board today and entertaining my questions and     22   THE STATE OF MARYLAND
20 being responsive. It really helps me a lot. And
21 I know that you all can work together on this
22 case. I know it's fraught, but I think you can do
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
      Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 29 of 59
                            Transcript of Hearing
                         Conducted on March 11, 2021                        27
        A          accounts             adopt               53:5, 63:12,
able               20:12, 21:6,         43:20               63:16, 64:16,
12:3, 22:16,       22:14, 23:13         advance             66:2, 73:20,
35:8, 42:17,       accurate             26:16               73:22, 76:8,
49:16, 50:6,       11:6                 affect              100:12, 101:3
52:7, 56:18,       accusations          77:2                agrees
57:8, 61:4, 61:5   70:18                affixed             16:12
about              acquiring            104:15              ahead
10:17, 14:15,      45:9                 afforded            32:18, 70:17,
15:8, 23:5,        across               47:15               99:17
25:6, 26:14,       55:6, 72:18          after               aid
29:2, 31:14,       actual               30:7, 30:8,         49:17
36:15, 39:15,      35:17                33:8, 37:10,        airing
44:8, 45:2,        actually             42:21, 77:13,       46:16
45:13, 46:11,      12:10, 12:18,        86:12, 88:4,        alexandria
53:20, 54:2,       13:12, 15:2,         88:9                4:14
56:4, 56:7,        20:19, 23:22,        afterwards          allegation
56:14, 56:16,      24:16, 63:22,        16:4, 16:10         48:12
57:10, 57:21,      65:9, 72:8,          again               allegations
57:22, 59:7,       84:22                9:5, 21:14,         15:22, 18:12,
63:13, 64:2,       added                24:6, 25:5,         18:18, 23:5,
64:19, 65:4,       21:8                 39:7, 39:9,         24:5, 24:20,
65:10, 67:1,       addition             56:14, 56:22,       24:21, 25:22,
68:15, 74:21,      51:10                77:22, 87:9,        26:1, 52:3
80:1, 81:19,       additional           93:16               alleged
83:8, 87:5,        42:20, 46:6,         against             31:19, 47:19
88:15, 90:16,      64:3, 64:10,         18:21, 26:2,        allot
90:21, 93:17,      65:20, 66:16,        51:18, 52:3,        39:11
94:8, 94:14,       95:22, 101:9         56:16, 60:3,        allow
95:10, 102:14      address              75:16, 85:12        25:21, 84:19
above              20:16, 20:20,        agree               allowed
71:21              31:11, 48:15,        29:6, 34:3,         26:6
accept             100:14, 102:14       34:10, 41:5,        almost
70:7, 70:8         addressed            47:13, 47:15,       60:7, 60:9,
access             32:1                 52:19, 53:11,       60:13, 62:4,
56:1, 57:4         adduced              53:12, 53:15,       62:12, 91:7
accomplish         96:6                 71:16, 72:13,       alone
45:18              adjudicated          72:15, 76:11,       49:15
accomplished       8:11                 94:14, 99:22        along
92:13              adjust               agreed              33:7, 50:15
account            12:12                5:2, 5:17,          already
20:14, 20:17,      admissibility        49:2, 76:18,        39:7, 67:6,
21:2, 21:5,        26:9                 97:16, 99:22        67:16, 71:2,
21:12, 21:14,      admissible           agreeing            78:11, 86:16,
21:15, 21:19,      26:5, 26:7           94:15, 94:20        88:2, 96:21
22:1, 22:2,        admission            agreement           also
22:15, 58:4        60:10, 74:22         9:14, 10:20,        6:5, 8:22,
                   admissions           13:21, 47:14,       21:4, 22:4,
                   87:3


                                PLANET DEPOS
                   888.433.3767 | WWW.PLANETDEPOS.COM
      Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 30 of 59
                            Transcript of Hearing
                         Conducted on March 11, 2021                        28
22:6, 31:13,       antitrust            appearing           28:2, 33:4,
60:21, 63:6,       51:14                8:10                34:2, 34:5,
63:16, 74:5,       any                  appears             34:19, 40:13,
74:21, 87:2,       5:5, 10:18,          6:14, 8:16,         43:17, 58:14,
101:22             10:19, 18:20,        78:5                60:7, 63:14,
alternatives       37:22, 49:18,        apply               66:7, 85:18
72:8               50:17, 50:19,        5:10                arguments
although           51:20, 53:19,        appoint             5:10, 7:12,
87:17              58:14, 58:18,        20:7                7:13, 15:20,
always             60:18, 67:15,        appointed           19:5, 37:22,
46:21, 64:18       69:10, 69:12,        23:10               40:22, 41:16
amended            69:16, 70:20,        appreciate          arise
65:18              70:21, 75:8,         102:18              47:21, 47:22,
amendment          79:22, 82:5,         approach            102:6
30:6               82:18, 83:8,         7:19, 51:5,         arlington
amongst            84:10, 85:22,        65:9                1:2
21:7               91:7, 91:15,         appropriate         around
amount             92:22, 93:19,        6:21, 14:3,         52:17, 67:14,
14:4, 59:11        97:2, 102:13,        23:18, 25:11,       101:16
annapolis          104:10               33:10, 47:17,       ascertain
4:6                anybody              47:21, 48:9,        59:13
annoy              6:19, 18:7,          48:12, 58:17,       asked
19:1               83:8, 91:3           72:4                13:13, 36:10,
anonymous          anybody's            approximately       61:7, 72:9
51:17, 59:20,      92:18                33:11               asking
61:18              anymore              april               8:3, 22:18,
another            61:14                11:22, 12:6,        30:3, 42:12,
7:5, 25:16,        anyone               13:1, 13:5,         75:17, 79:15
44:18, 45:10,      29:1                 13:9, 16:19,        assert
67:5, 74:14,       anything             88:9                24:13, 82:15
86:11              12:12, 23:2,         area                assist
answer             29:2, 81:10,         53:10, 86:7         49:16
31:14, 54:16,      81:20, 82:8,         aren't              assume
58:6, 60:4,        83:9, 85:3,          92:6                14:12, 95:14
71:4, 72:12,       98:14, 99:5,         argue               assuming
76:21, 83:15       102:13               6:11, 47:8,         71:16
answered           anytime              64:19               assure
67:5, 67:6,        85:19                argued              62:12
84:5               anyway               90:9                attached
answering          70:11                arguing             28:20
46:18, 55:3,       apart                6:10, 6:16,         attacks
81:20              10:8                 7:2, 7:4, 17:17,    59:20, 60:3
answers            apologize            25:6, 38:18,        attempt
54:13, 72:18,      12:11, 18:3          47:3, 54:9,         81:9
74:21, 82:17,      apparently           54:10               attended
86:19              13:15                argument            8:21
anticipatory       appealed             15:18, 18:15,       attention
16:8               63:20                19:19, 20:2,        99:9




                                PLANET DEPOS
                   888.433.3767 | WWW.PLANETDEPOS.COM
      Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 31 of 59
                            Transcript of Hearing
                         Conducted on March 11, 2021                         29
attorney           20:12, 20:15,        39:7, 39:15,        44:22, 48:21,
17:13              20:18, 21:6,         40:13, 41:17,       50:11, 55:5,
attorneys          23:13                41:21, 43:9,        59:18, 67:14,
44:20, 49:8,       banking              43:16, 46:16,       69:10, 69:12,
50:10, 51:6,       17:21, 18:10         47:18, 47:22,       70:4, 72:14,
52:13, 52:18,      bankruptcy           52:18, 53:1,        73:4, 73:5,
55:9, 55:13,       56:2, 61:13,         53:14, 54:7,        75:18, 76:21,
61:8, 61:17,       61:16                58:5, 60:8,         87:14, 92:14,
62:2, 64:13        bar                  63:1, 63:20,        92:20, 92:22,
authority          9:6, 27:12,          64:15, 65:3,        93:19, 96:6,
47:18, 48:15       29:21, 30:9,         67:19, 68:21,       97:5, 97:7,
availability       30:20, 30:21,        70:13, 71:6,        97:20, 99:10,
12:8               31:6, 31:12,         72:5, 73:1,         102:15, 104:2
available          31:14, 39:5,         74:7, 75:11,        beforehand
11:20, 12:5,       41:6, 43:1,          75:20, 76:4,        18:5
12:7, 57:8,        77:17, 89:15,        76:10, 77:8,        beginning
68:22, 77:14,      89:21, 89:22,        80:15, 80:18,       54:18
88:16, 91:22       91:10, 91:18,        80:21, 80:22,       behalf
avenue             98:2                 84:18, 84:20,       1:6, 1:8, 3:2,
3:12               bare                 85:3, 90:7,         4:2, 4:9, 7:2,
avoid              41:22                92:11, 93:5,        7:4
81:4               based                94:16, 94:18,       behavior
away               33:4, 97:15          95:13, 96:12,       31:21
30:2, 46:12        basically            96:20, 97:9,        behind
                   28:3, 31:20,         98:21, 100:9        60:10, 60:14
         B                              become
baby               34:7, 37:5,                              behooves
                   37:9, 44:2,          24:12               93:20
65:22                                   been
back               45:10, 101:20                            being
                   bear                 10:14, 11:14,       14:3, 18:18,
10:17, 12:19,                           19:17, 25:6,
12:20, 14:21,      26:3                                     20:3, 20:9,
                   beard                28:19, 35:3,        22:1, 28:17,
18:16, 25:5,                            35:10, 36:6,
27:18, 27:20,      4:4                                      30:18, 39:11,
                   bearing              42:7, 42:10,        39:16, 41:19,
34:6, 36:1,                             42:15, 48:20,
40:7, 51:9,        18:12, 18:13                             56:5, 56:22,
                   beating              53:1, 56:18,        57:2, 60:11,
54:17, 58:13,                           69:12, 70:2,
59:17, 72:2,       68:3                                     85:11, 91:14,
                   because              70:3, 78:12,        93:6, 93:16,
76:7, 87:8,                             81:4, 81:9,
97:19              8:14, 9:3,                               102:18, 102:20
                   9:13, 10:7,          84:2, 84:17,        believe
background                              84:21, 86:12,
8:2                18:8, 19:22,                             10:7, 12:14,
                   26:4, 26:12,         90:14, 96:6         28:19, 49:11,
backwards                               before              63:1, 67:20,
12:2, 40:4         29:18, 30:20,
                   31:2, 31:7,          1:16, 2:1, 2:9,     77:6, 78:17,
badly                                   12:4, 14:20,        100:3
37:6               31:11, 32:17,
                   33:22, 34:21,        16:6, 20:11,        believed
ball                                    20:13, 27:22,       85:5
42:15              35:13, 35:19,
                   36:8, 36:17,         30:18, 31:12,       bench
bank                                    43:13, 44:10,       11:9, 16:18,
                   37:1, 37:9,
19:10, 19:16,



                                PLANET DEPOS
                   888.433.3767 | WWW.PLANETDEPOS.COM
      Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 32 of 59
                            Transcript of Hearing
                         Conducted on March 11, 2021                           30
31:15, 89:14,      break                busy                24:2, 25:22,
96:9               59:1                 73:15, 91:18        27:19, 29:22,
beneficial         breaking                      C          30:4, 32:21,
16:5               18:2                 calculate           33:13, 34:4,
benefit            brief                36:1                37:2, 39:11,
19:18              12:3, 13:9,          calendar            39:13, 40:20,
best               13:11, 13:15,        11:11, 12:7,        48:22, 50:22,
7:19, 25:13,       13:17, 14:6,         72:22, 81:6         51:14, 53:15,
47:5, 91:19        78:18, 97:21,        calendars           53:19, 55:17,
better             97:22, 98:6,                             57:10, 60:5,
                                        98:10               62:15, 63:4,
45:17, 65:8,       98:9                 call
66:8               briefing                                 69:8, 70:6,
                                        58:3, 66:3,         70:8, 70:9,
between            12:1, 13:6,          70:10, 73:17,
14:3, 38:21,       13:21, 16:9,                             72:6, 75:15,
                                        92:12, 101:21       77:22, 102:22,
48:17, 51:15       16:10, 16:19,        called
beyond             95:15, 95:18,                            104:11
                                        40:19, 81:2         cases
19:18, 55:7        95:20, 96:10,        came
bit                96:13, 98:14,                            29:20, 63:19
                                        30:9                categories
5:9, 54:6,         98:22, 101:15        camera
65:22, 66:8,       briefs                                   6:1
                                        6:14                category
70:3, 98:5,        15:16, 16:4,         cameron
102:5              45:3, 96:1,                              54:3, 54:21
                   96:9, 96:10          3:4                 caused
blanket                                 can't
52:19              bring                                    30:13
                   23:17, 51:15,        8:6, 18:7,          caution
board                                   34:22, 35:1,
102:19             62:18, 68:3,                             63:6
                   68:4, 99:8           49:19, 53:11,       certain
bogging                                 59:15, 62:16,
64:5, 86:14        bringing                                 6:12, 7:11,
                                        62:17, 83:9,        7:12, 26:14,
bogs               70:15                83:10, 89:3,
28:13              brings                                   30:5, 38:8,
                                        97:2, 97:12         44:15, 45:5,
boilerplate        74:14, 91:13         canceled
101:10             broad                                    69:18, 69:19,
                                        94:18               69:20, 74:20,
book               83:2, 85:10          cannot
16:22              brothers                                 82:13, 87:10,
                                        53:4, 93:16,        91:7, 95:1
both               71:13                102:6
45:3, 68:11,       brought                                  certainly
                                        card                8:19
69:15, 70:18,      59:15, 84:10,        20:18
73:8, 73:15,       85:12                                    certificate
                                        care                104:1
83:18, 87:6        built                11:17, 29:15,
bottom             73:18                                    certify
                                        87:6, 103:3         104:4
68:7               bundled              careful
box                9:17                                     chance
                                        65:3                56:11
56:18              business             case
breach             13:16, 21:21,                            change
                                        1:6, 7:6, 8:12,     9:7
48:13, 63:11,      24:17, 24:18,        9:4, 15:21,
63:16              25:3, 55:18,                             characterization
                                        16:14, 19:2,        36:4
bread              65:13, 73:22,        21:17, 23:19,
61:2               79:8, 83:16                              characterizing
                                                            35:21



                                PLANET DEPOS
                   888.433.3767 | WWW.PLANETDEPOS.COM
      Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 33 of 59
                            Transcript of Hearing
                         Conducted on March 11, 2021                          31
check              69:8, 76:1, 86:8     comment             compelling
21:8, 21:13        client's             58:14               71:5
checks             69:3, 69:10          commission          competitors
21:4, 22:8,        clients              104:18              50:13, 51:15
22:9               23:12, 24:4,         community           complaint
chick              32:16, 46:20,        20:15, 63:2         18:12, 24:5,
21:14              48:3, 49:10,         company             24:20, 31:19,
choose             50:8, 50:9,          20:9, 22:5,         32:1, 61:21
43:13              50:13, 50:20,        22:19, 22:20,       complaints
circuit            50:22, 51:19,        23:13, 23:14,       30:10, 42:11,
1:2                53:14, 61:3,         28:16, 45:5,        51:17, 51:21
circumstance       75:16, 85:9,         45:10, 45:12,       complete
8:9                85:17, 86:5          50:16, 53:15,       59:3
circumstances      close                55:20, 56:10,       completed
55:15, 77:8        13:16, 56:19,        57:6, 57:9,         69:10
cl                 79:8, 83:16          57:14, 57:16,       completely
1:7                closely              57:17, 59:20        83:1, 85:10
claim              53:15                compartmentalized   compliance
23:1, 74:12        closure              5:15                19:16, 59:4
claiming           66:9                 compass             comply
20:8, 45:4         colleague            1:8, 1:12, 4:2,     60:5
claims             56:19                7:2, 7:4, 17:12,    complying
20:3, 49:17        combative            18:9, 18:20,        85:6
clarification      46:10                20:13, 20:16,       comport
86:18, 93:3        combine              21:1, 21:12,        98:10
clarified          39:1, 39:18          21:15, 21:18,       concede
30:15              combining            22:10, 22:12,       49:12
clarity            16:6                 22:14, 22:19,       concept
66:11              come                 25:3, 37:19,        63:1, 63:2
clause             12:19, 26:13,        38:16, 45:6,        concern
49:5, 60:1         31:12, 51:4,         45:11, 50:14,       45:13, 59:21
clear              51:5, 55:6,          57:1, 57:13,        concerned
7:5, 7:21,         59:17, 62:16,        59:15, 60:3,        65:4, 71:7,
19:19, 29:10,      65:8, 69:20,         64:4, 71:12,        78:3
29:12, 46:13,      76:21, 87:13,        71:17, 78:20,       concerning
52:10, 54:16,      91:19, 94:7,         79:2                18:11, 61:20
68:18, 94:13       95:4, 95:9,          compass's           concerns
cleared            96:13                10:1, 27:11,        5:7, 44:8
42:22, 68:7        comes                27:12, 29:1         conclude
clearer            17:14, 44:21,        compel              25:20
46:19              50:10                43:18, 43:19,       conclusions
clearly            comfortable          44:5, 71:8,
                                        71:10, 71:11,       25:15
52:22, 74:10       55:3, 60:21                              condition
                   coming               71:13, 71:15,
clerk                                   71:16, 81:22,       45:12
100:15, 100:17,    21:11, 21:18,                            conduct
                   25:22, 51:21,        87:6, 101:21,
101:18                                  101:22, 102:8       31:20, 42:3
client             60:12, 73:1                              conducted
                   commend              compelled
18:21, 50:1,                            85:10               1:17, 2:2, 45:6
                   70:14



                                PLANET DEPOS
                   888.433.3767 | WWW.PLANETDEPOS.COM
      Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 34 of 59
                            Transcript of Hearing
                         Conducted on March 11, 2021                           32
confer             consulting           could               52:16, 64:21,
55:14              50:9                 12:19, 15:13,       65:6, 94:3, 95:7
conference         contact              26:4, 36:9,         creates
90:1, 90:12        91:7                 59:15, 67:22,       51:13, 53:10
conferences        contacting           83:1, 85:1,         cross
62:13              78:20                88:10, 88:22,       86:15
conferring         contacts             89:20, 92:19,       cross-motion
62:5, 94:19        57:4                 92:21, 101:22       43:22, 44:4
confidence         contain              couldn't            cumbersome
45:21, 46:2,       36:22                20:22, 41:20,       53:10
46:7, 59:21,       contempt             41:21               curtain
74:2, 103:1        85:11                counsel             60:14
confident          contents             5:20, 6:9,          custodian
47:22, 58:6,       22:12                27:10, 29:1,        20:7, 23:9,
99:18              context              37:12, 37:14,       24:7, 24:17,
confidential       23:6, 48:21,         52:7, 85:16,        27:9, 35:6,
44:15, 50:18,      50:3, 50:12,         91:7, 104:9         36:12, 37:6,
52:15, 54:4,       55:17                counterclaim        39:6, 39:10,
54:14, 55:8,       continue             23:17, 24:14        40:2, 43:3,
55:16, 64:20       60:1, 60:3,          counterclaims       77:9, 77:11,
confidentiality    78:21                18:21, 19:21,       77:12, 91:14
47:14, 52:20,      continues            19:22, 49:18        customer
59:2, 63:11,       53:5                 county              57:19
64:16, 66:2,       continuing           1:2, 51:20          cutoff
71:22, 73:20,      83:13                couple              35:13, 35:15,
73:22, 100:11,     control              19:4, 56:15,        36:2, 92:21,
101:2              23:12, 23:13,        91:17, 91:22,       94:8
confirm            23:20, 59:3          92:21               cutoffs
56:12, 56:18       conveniens           course              35:19, 36:1,
confirmed          33:6, 34:1,          19:12, 19:21,       40:5
56:20              40:21, 41:1          31:3, 62:16,        cutting
conflict           conversation         102:5               61:1
76:4               29:2                 court's                      D
conflicting        conversations        10:12, 11:19,       damages
41:17              86:8                 85:6, 99:8          44:17, 48:10,
confused           coordinate           courtesies          49:5, 58:15,
81:19              79:1                 19:13               59:9, 59:12,
confusing          copies               courtesy            59:16, 60:20,
87:5               61:21, 61:22         19:13               61:5, 62:22,
connection         corner               cover               63:13, 63:15,
48:5               3:5                  57:14               63:19, 65:10,
conscious          corporation          covered             65:14
73:5               49:12, 49:14,        90:8                dan
consider           49:15                craft               21:14, 58:2,
16:6, 72:8         correct              53:19               94:17
considerations     36:3, 67:2,          crazy               daniel
23:10, 82:21       104:5                66:5                1:4, 17:22,
consistent         correctly            create
23:20              73:7, 83:18          46:6, 51:1,



                                PLANET DEPOS
                   888.433.3767 | WWW.PLANETDEPOS.COM
      Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 35 of 59
                            Transcript of Hearing
                         Conducted on March 11, 2021                        33
21:9, 21:20        28:7, 37:1,          50:8                75:9, 76:3,
date               38:22, 43:4,         defenses            76:12, 76:20,
9:16, 9:19,        71:21, 72:1,         20:3, 20:4          77:7, 87:15,
11:20, 13:14,      72:19, 79:7,         defer               92:7, 92:10,
19:16, 35:14,      82:15, 82:18,        12:8                92:19, 92:22,
35:22, 67:10,      91:22, 92:14         deference           94:14, 94:15,
73:8, 76:16,       deadline             7:9                 94:17, 94:22,
81:3, 88:1,        72:18, 86:19,        defined             95:5, 95:8,
88:3, 92:9,        94:14, 95:7          64:20               95:17, 98:17,
92:10, 92:22,      deadlines            degree              98:19, 99:4
97:16              67:7, 67:16,         59:21               dereliction
dates              94:6, 95:16          delay               83:6, 84:12
10:18, 10:21,      deal                 62:14, 84:12        derivatively
28:4, 28:6,        56:7, 61:14          demand              1:7
28:21, 28:22,      dealings             30:19, 31:2,        describing
29:5, 29:7,        55:19                32:6, 32:9,         55:11
35:15, 35:17,      dealt                32:13               deserves
40:5, 40:6,        62:19                demurrer            61:16, 62:2
43:12, 43:13,      debate               29:20               designed
43:14, 66:12,      94:9                 denied              24:3
68:18, 68:22,      december             26:11, 26:19,       destroy
69:4, 69:7,        28:21                84:20, 98:21        57:19
76:5, 76:9,        decide               denying             destroying
76:21, 77:3,       16:3, 17:8,          26:19               57:18
77:4, 77:15,       28:8, 34:21          depaul              detail
87:12, 87:20,      decided              21:10               94:2
87:21, 91:16,      90:14, 90:15         depaula             determination
92:6, 92:15,       deciding             21:14               32:5
94:6, 94:7,        41:15                depending           deterrents
96:22, 97:15,      decision                                 63:2, 63:3
101:20                                  59:13
                   23:3, 32:17          depo                difference
day                decisions                                31:2, 48:17,
12:9, 36:15,                            94:7
                   39:21                depose              79:13
36:16, 38:9,       defend                                   different
38:12, 42:19,                           93:19
                   26:2                 deposed             8:3, 8:4,
43:2, 67:22,       defendant                                24:22, 38:17,
72:16, 73:9,                            78:4
                   4:2, 4:9, 7:6,       deposing            41:8
79:11, 79:15,                                               difficult
88:1, 88:4,        8:12, 17:12,         99:2
                   18:9, 27:11,         deposited           59:13
88:7, 89:1,                                                 difficulties
89:8, 89:14,       27:12                22:1
89:22, 90:2,       defendant's          deposition          18:4, 29:9
90:3, 90:18,       43:22                76:8, 93:7,         difficulty
90:20, 91:1,       defendants           93:9, 93:11,        42:7, 42:9
91:9, 91:11,       1:14, 44:4           99:6, 99:7,         dimatteo
92:4, 99:14,       defense              104:3               1:16, 2:2
104:15             9:1, 9:10,           depositions         dime
days               20:10, 24:13,        68:19, 69:3,        71:9
14:18, 14:20,      31:16, 49:18,        69:10, 72:2,        dimuro
                                                            4:11



                                PLANET DEPOS
                   888.433.3767 | WWW.PLANETDEPOS.COM
      Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 36 of 59
                            Transcript of Hearing
                         Conducted on March 11, 2021                        34
direction          56:12, 65:5,         dispositive         docketing
104:8              66:15, 66:20,        9:2, 29:17,         80:21
directly           66:22, 67:7,         30:15, 33:13,       document
78:20, 100:15,     67:12, 67:16,        39:8, 39:13,        20:17, 54:22,
100:20             68:4, 68:9,          102:9               64:15, 86:20
dirt               69:11, 70:20,        dispositively       documentation
41:19, 42:3        71:3, 72:3,          78:13               52:14
disagree           72:7, 73:16,         dispute             documents
33:21, 98:18       74:20, 75:8,         23:7, 45:16,        16:7, 20:21,
disagreement       75:12, 75:13,        49:9, 53:20,        46:17, 50:1,
80:1               75:16, 76:11,        59:10               50:7, 50:9,
disassembling      76:14, 77:1,         disputed            54:13, 66:4,
45:10              78:1, 78:11,         44:19, 47:12        73:9, 79:7
disclosed          79:5, 79:11,         disputes            doing
50:17, 50:19,      80:6, 80:8,          18:19, 102:6        5:12, 7:20,
53:2               81:13, 82:1,         disqualification    23:16, 24:19,
disclosing         82:4, 85:7,          38:19, 39:5,        35:18, 59:22,
46:2               85:11, 85:22,        42:19, 87:22,       67:17, 102:2
disclosures        86:16, 87:4,         88:7, 89:10,        done
25:16              87:16, 92:11,        97:18               6:5, 25:8,
discomfort         93:1, 94:4,          disqualified        43:9, 48:20,
46:12              102:2                37:14               66:10, 72:5,
discovery          discrete             disqualify          73:4, 73:19,
6:3, 6:8, 6:16,    10:8, 10:12          27:10, 28:15,       77:1, 85:1,
8:14, 14:1,        discuss              37:12, 37:16,       86:15, 86:16,
14:11, 14:13,      27:2                 41:7, 77:17,        87:7, 87:19,
18:14, 18:19,      discussed            92:16, 93:8         92:15, 94:9,
20:5, 22:21,       5:8, 5:11,           disregarded         95:17, 95:19,
23:17, 23:21,      16:20, 77:15         78:19               99:21
23:22, 25:7,       discussion           disseminated        double-sided
25:9, 26:4,        5:5, 26:13,          25:12, 57:1         16:14
26:6, 28:11,       86:5                 disseminating       down
28:12, 30:11,      discussions          58:7                28:13, 31:22,
31:21, 35:8,       52:16                dissolve            56:10, 57:1,
35:12, 35:13,      dismiss              22:19, 57:13        61:2, 64:6,
35:15, 35:18,      10:22, 27:11,        distinct            86:14
35:19, 36:1,       30:10, 31:11,        7:14, 7:17          draconian
36:2, 36:5,        33:1, 38:19,         distract            58:19
36:18, 37:10,      40:12, 41:14,        42:2                draft
40:5, 40:17,       42:18, 77:16,        district            26:19, 100:8,
41:4, 41:20,       87:21, 88:6,         88:13               101:19
42:1, 42:9,        92:16, 93:8,         disturbing          drafted
42:10, 42:16,      96:22, 97:1          63:22               53:22, 54:17
42:20, 43:8,       dismissal            docket              drafting
43:15, 44:4,       39:4, 42:18,         27:8, 35:2,         100:6, 101:11
44:5, 44:6,        89:12, 97:17         102:7               drama
44:7, 44:13,       dismissals           docketed            30:13
50:22, 54:18,      39:8                 11:12, 102:11       draw
                                                            25:14



                                PLANET DEPOS
                   888.433.3767 | WWW.PLANETDEPOS.COM
      Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 37 of 59
                            Transcript of Hearing
                         Conducted on March 11, 2021                        35
drawn              effect               enhancement         34:1, 35:19,
21:14              64:9                 44:18, 44:21        43:20, 44:1
drive              efficient            enlarge             est
3:5                7:20, 68:20          44:6, 74:16,        1:19
drug               effort               75:4, 75:5,         estimate
69:21              57:1, 57:13,         80:17, 80:20,       11:6, 38:8,
duces              81:4, 83:8,          81:12, 82:6,        91:10
17:13              83:11                83:10, 83:12,       evaluate
due                efforting            84:19, 87:7         50:7
13:11, 13:17,      77:1                 enlargement         even
13:18, 79:7,       eight                83:14               15:21, 19:17,
81:17, 84:18,      5:4, 52:11,          enough              20:21, 21:21,
97:5, 102:2        65:16                25:19, 62:14,       22:5, 25:11,
dump               eighth               90:21, 95:18        36:21, 38:22,
39:20              17:10                ensure              41:16, 41:21,
dumping            either               28:17               49:4, 67:22,
66:4               48:13, 50:2,         enter               69:8, 74:11,
dumps              82:18, 93:14         44:14, 101:18       74:12, 77:15,
73:16              eliminate            entered             81:9, 83:11
duration           46:14                5:3, 49:1           evening
31:4, 33:1         else                 enters              12:19
during             9:17, 10:9,          51:8                event
44:12, 56:2        18:7, 29:2,          entertaining        39:2, 91:15
         E         40:9, 58:1,          102:19              ever
each               59:4, 98:15          entire              58:3
                   email                12:16, 23:15        everybody
5:7, 7:22, 8:3,
31:3, 31:4,        28:20, 100:14        entirely            64:17, 67:10,
45:13, 65:21,      emails               29:10, 69:5         71:5, 71:8,
66:4, 72:7,        36:21, 51:16,        entirety            71:11, 72:17,
73:16, 92:14,      61:18, 61:19         33:13               82:2, 92:3,
95:21, 96:11,      employed             entitled            93:16, 102:18
100:9, 101:1       104:10               22:21, 26:2,        everyone
earlier            employees            78:12, 78:15        13:20, 25:13,
21:13, 40:12,      21:11, 78:20,        entry               81:14, 83:13,
46:16, 62:22       79:3                 6:6, 17:13,         103:2
earliest           end                  71:21               everyone's
11:19, 13:14       24:14, 35:22,        envision            81:20, 98:10
early              55:14, 56:8,         55:1                everything
8:21, 12:19,       72:2, 84:21,         escape              9:17, 10:9,
12:22, 102:5       94:16                60:1                23:5, 42:21,
earth              ended                especially          51:15, 55:12,
                   9:4, 29:22,          8:17, 9:11,         75:2, 81:21,
56:7, 57:3                                                  85:3, 99:18
easiest            81:3                 58:16, 96:2
                   endorsement          esquire             evidence
5:12                                                        16:5, 20:11,
eastern            101:17               3:3, 3:10, 4:3,
                   ends                 4:10                20:14, 22:3,
88:13                                                       32:2, 34:4,
eb                 28:13, 91:14         essentially
                   enhanced             20:15, 24:18,       39:20, 40:20,
4:1
                   44:18



                                PLANET DEPOS
                   888.433.3767 | WWW.PLANETDEPOS.COM
      Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 38 of 59
                            Transcript of Hearing
                         Conducted on March 11, 2021                        36
51:22, 56:9,       25:19                fair                14:20, 17:20,
57:15, 96:3,       experience           54:15               18:8, 18:20,
96:5               82:7                 fairfax             19:15, 19:17,
evidentiary        expert               3:7                 19:21, 19:22,
11:3, 11:4,        50:2, 91:6           fairly              30:4, 30:7,
14:1, 14:7,        expires              35:21, 58:5         32:9, 51:18,
33:3, 33:22,       104:18               faith               52:1, 56:16,
34:14, 35:11,      explain              82:7, 83:8,         63:11
38:2, 39:16,       24:13, 74:11         84:21, 85:6         filing
40:14, 40:15,      explained            fall                56:17, 86:3
40:19, 41:9,       47:1                 6:1, 54:3           final
89:10, 96:3        expressed            family              21:10, 60:17
example            29:11                12:15, 80:19        financial
55:18, 55:22,      extension            far                 18:10, 50:18,
59:7, 61:10,       19:11, 80:16         15:12, 31:22,       104:11
68:13, 68:16,      extent               65:5, 88:4          find
82:22              6:18                 fashion             13:3, 41:9,
examples           extra                28:18, 47:20        64:2, 89:15
68:17              63:6                 favor               finding
except             extraordinary        5:13                24:18, 48:13
48:21, 65:5,       55:15                february            findings
76:18              extreme              19:14               14:8
exception          68:8                 feel                fine
26:21              eye                  16:11, 63:13,       13:2, 13:12,
excuse             51:6                 69:21, 77:4,        15:10, 16:12,
39:9, 87:9         eyes                 94:5, 95:6          41:5, 41:7,
exhibit            44:20, 49:8,         feeling             72:11, 73:12,
61:11              50:10, 52:13,        70:10               89:7, 95:11,
exigent            52:18, 53:14,        feelings            97:12
77:8, 77:20        55:9, 55:13,         70:16               finish
exist              61:8, 61:17,         feels               75:21
22:15              62:2, 64:13          71:6                fiore
exists                      F           few                 10:16
8:4                face                 37:11, 57:3         fiore's
expansive                               fiduciary           27:20, 28:3,
                   63:21                                    34:6
64:15, 64:16       fact                 49:20
expect                                  figure              firm
                   60:6, 61:15,                             37:18, 38:16,
11:2, 54:12,       72:9, 98:20          37:10, 59:6
58:10                                   figures             78:6, 98:20
expecting          facts                                    first
                   15:21, 23:6,         58:16, 65:13
90:14                                   file                8:13, 9:21,
                   49:21                                    9:22, 16:6,
expedite           factual              15:1, 19:7,
27:17, 82:21                            53:7, 81:10,        19:6, 20:15,
                   8:2, 14:8,                               28:3, 31:7,
expedited          14:12, 15:16,        82:5, 84:20,
8:17, 27:3,                             95:22, 96:8,        31:10, 37:9,
                   16:7, 32:4, 34:2                         38:20, 41:4,
27:5               failure              96:10
expedition                              filed               48:9, 61:15,
                   33:5                                     67:13, 77:18,
19:1, 19:20,                            13:15, 14:4,



                                PLANET DEPOS
                   888.433.3767 | WWW.PLANETDEPOS.COM
      Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 39 of 59
                            Transcript of Hearing
                         Conducted on March 11, 2021                        37
79:4, 83:10,       forum                future              good
97:17              33:6, 34:1,          62:18               5:19, 73:5,
fishing            40:21, 40:22                   G         82:7, 83:8,
19:1, 19:20,       forward              game                84:21, 85:6,
25:18              24:2, 30:12,         18:4                88:20, 91:16,
fit                39:13, 69:9,         gamesmanship        92:1
54:21              70:6, 77:10          68:8, 69:13         gotten
five               forwarded            gathering           10:18, 35:9,
14:18, 16:22,      61:21                54:19               36:6, 36:18,
71:21, 78:3,       found                gave                99:15
82:15              49:1                 19:13               grant
fix                founders             general             83:10
37:7               50:15                52:13               granted
flesh              four                 getting             9:4, 14:2,
15:21              27:13, 35:10,        24:1, 41:19,        14:10, 30:5,
floor              36:4, 66:14,         42:11, 46:9,        39:9, 41:2,
3:13               69:1                 58:8, 76:13,        80:16
flow               four-day             86:11, 87:17        greater
22:13, 25:7        39:2                 ginsburg            59:15
flowing            fourth               4:11                greg
8:14               37:11, 66:14         give                97:13
fluke              frankly              7:8, 19:12,         gregory
81:6               54:20, 81:1          72:10, 74:1,        3:10
folks              fraudulent           82:20, 85:2         guarantee
11:18              31:20                given               62:5
follow             fraught              14:4, 58:17,        guess
85:4, 88:3         102:22               97:15, 100:7,       16:7, 54:4,
followed           free                 104:5               65:21, 66:10,
97:1               25:6                 gives               67:13
following          friday               15:9, 65:10,        guys
79:11, 89:22,      81:1, 83:16,         73:14, 98:13        28:4, 81:2,
90:2, 91:17        89:3, 99:8,          giving              81:19, 96:7
forced             99:12                65:21                        H
32:16              front                go                  habit
foregoing          55:14, 60:15,        5:15, 5:16,         76:13
104:3, 104:4       70:13, 82:22         6:21, 23:21,        half
form               full                 28:2, 28:6,         10:17, 36:5,
76:15              56:11                31:15, 32:18,       38:6, 65:22
former             fund                 34:6, 34:21,        hand
21:11, 56:19       45:8                 35:7, 45:14,        104:14
forms              funds                47:5, 47:12,        handcuff
8:4                45:9                 51:9, 61:14,        52:7
forth              further              64:18, 66:11,       handcuffed
14:13, 22:3,       26:8, 37:10,         73:4, 76:7          48:11
78:3, 84:10        43:3, 43:5,          goes                handful
forthcoming        52:16                25:5, 27:18,        56:1, 56:6
78:22              furthermore          37:7, 53:4          handle
fortuitous         21:7                                     7:9, 8:13,
91:21


                                PLANET DEPOS
                   888.433.3767 | WWW.PLANETDEPOS.COM
      Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 40 of 59
                            Transcript of Hearing
                         Conducted on March 11, 2021                        38
29:18, 43:16,      51:4, 68:22,         97:16, 100:18,      hereby
48:3, 72:21,       71:12, 89:17,        101:12              104:3
95:6               101:11               hearings            herein
handled            harris's             8:18, 10:15,        64:9, 65:18,
37:6, 76:15,       8:19, 9:11,          27:3, 40:19,        101:8
99:9               9:14, 29:15,         43:7, 66:12,        hereunto
hands              69:8, 76:1,          77:4, 87:15,        104:14
56:8, 61:1         88:2, 96:20,         89:18, 96:4,        hey
hang               97:4                 96:11               28:21, 55:6,
29:4, 79:4         he'll                hears               61:12
hanging            62:5                 70:18               hiding
9:18               hear                 heart               21:3
happen             6:19, 7:1,           24:1, 37:2,         high
37:9, 61:3,        9:21, 16:11,         37:8                59:21
68:1               17:10, 18:7,         heartburn           highly
happened           28:5, 34:7,          65:9                52:15, 54:4,
68:1, 80:15,       34:9, 38:10,         held                54:14, 55:16,
80:22, 81:9,       39:2, 39:18,         19:15, 53:15        64:20
82:7               63:12, 77:13,        help                himself
happening          86:7, 88:5, 97:2     42:6, 46:19,        80:5
24:16, 28:13,      heard                53:18, 66:1,        historical
78:16, 86:10       9:11, 10:17,         70:1, 70:12,        23:6
happens            11:16, 25:19,        87:18, 94:5,        history
6:8, 29:19,        28:17, 33:7,         94:10, 95:3,        27:19, 60:22
99:9               33:9, 33:12,         95:9, 99:17,        hold
happy              35:5, 39:6,          102:4               26:15, 75:21,
13:1, 31:15,       39:14, 40:12,        helpful             77:11, 89:1
94:10              41:4, 41:7,          96:21               holding
harass             60:20, 77:4,         helps               26:16
19:1               77:19, 77:22,        102:20              home
hard               87:22, 99:12,        hence               20:19
7:16, 92:6,        99:20, 100:1         39:11               honor's
94:6               hearing              here                85:8
harm               1:16, 2:1, 8:6,      7:22, 9:14,         honorable
23:14, 59:11,      11:3, 11:20,         17:8, 27:8,         1:16, 2:1
59:14              16:4, 16:18,         27:16, 29:5,        hope
harris             25:10, 28:1,         29:6, 29:8,
                   29:11, 32:11,                            35:20
4:10, 7:5, 8:9,                         46:13, 47:12,       hopeful
10:3, 10:4,        33:3, 33:22,         57:12, 57:13,
                   35:14, 38:3,                             87:17, 99:16,
10:6, 11:2,                             62:4, 68:22,        102:11
11:13, 11:19,      39:18, 41:14,        73:2, 80:15,
                   43:2, 61:22,                             hopefully
12:1, 12:21,                            81:4, 82:8,         66:7
13:6, 13:8,        62:1, 76:9,          82:22, 83:7,
                   76:21, 77:3,                             hour
13:18, 15:6,                            84:2, 97:10         33:16, 33:17
15:8, 15:12,       87:21, 89:10,        here's
                   89:13, 89:18,                            hours
15:17, 15:20,                           51:22, 69:14,       11:2, 11:5,
16:16, 16:20,      92:22, 93:21,        93:15, 96:7,
                   94:19, 96:6,                             11:8, 11:10,
17:2, 17:5,                             97:14, 99:3         16:18, 38:5,



                                PLANET DEPOS
                   888.433.3767 | WWW.PLANETDEPOS.COM
      Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 41 of 59
                            Transcript of Hearing
                         Conducted on March 11, 2021                          39
38:7               improperly           65:3, 93:18         intertwined
however            45:11                informs             24:12
5:11, 44:13,       inadministerable     37:20               intimately
48:16, 94:1        50:6                 infraction          37:19
hung               inappropriate        58:18               introductory
84:18, 85:21       48:14, 69:5          inherent            5:22, 6:19
hurdle             inappropriately      48:15               investment
44:9               25:13                initially           55:21, 57:19,
hurdles            inc                  8:19, 9:9           59:7
35:4, 46:6         1:9, 1:12, 4:2       insistence          investor
hurting            inclination          44:13               56:4, 61:11
57:5, 57:16,       32:18, 55:20         insofar             investors
57:17              include              78:2                56:8
         I         27:1, 47:17,         instances           involve
idea               52:17, 79:19         59:17               58:19
36:19, 46:5,       included             instead             involved
46:11, 81:12       55:5, 59:6           14:20, 23:16,       37:19, 49:21,
identifying        incorrect            89:1                50:20, 53:16,
40:16              98:18                instructing         60:21, 60:22,
illustration       indifference         94:21               76:13
74:12              74:13                instructions        involves
imagine            individuals          78:19               44:17
39:16              45:6, 45:20,         intend              involving
impasse            51:19, 52:4          76:20, 92:17,       56:3
69:20, 70:14,      indulging            95:22               issue
75:12              70:22                intending           6:6, 10:8,
impasses           inferences           82:9                18:19, 20:5,
65:6               56:13                interest            23:15, 30:22,
impede             inform               45:9, 95:11,        32:2, 35:12,
19:2               32:20                104:11              44:3, 44:12,
impediment         information          interesting         66:19, 66:22,
68:5               17:21, 18:10,        63:1                78:21, 80:15,
impediments        18:11, 18:17,        interfere           80:19, 80:21,
42:13, 68:2        19:12, 23:11,        57:18               85:21, 98:22,
implied            24:3, 25:7,          interim             99:1
94:13              26:5, 26:7,          35:18, 40:6,        issued
implies            26:14, 39:17,        76:11               17:13
60:7               44:15, 45:14,        internal            issues
important          45:20, 46:10,        67:7                5:6, 5:8, 5:22,
                   50:18, 50:20,        interpose           6:2, 6:3, 6:4,
28:15, 29:18,                                               6:16, 7:10,
30:1, 65:13,       52:1, 52:15,         82:14, 83:3
                   52:22, 53:18,        interrelate         18:22, 25:5,
74:5, 95:7                                                  28:16, 41:9,
impose             54:4, 54:6,          74:18
                   54:14, 54:19,        interrogatories     46:17, 75:14,
63:9                                                        80:22, 90:15,
imposed            55:21, 56:2,         74:22, 79:6,
                   56:5, 56:22,         86:20               93:1
59:1               57:4, 58:7,                              issuing
imposing                                interrupted
                   64:12, 64:21,        62:8                79:2
58:15



                                PLANET DEPOS
                   888.433.3767 | WWW.PLANETDEPOS.COM
         Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 42 of 59
                               Transcript of Hearing
                            Conducted on March 11, 2021                         40
itself                31:1, 31:9,          50:3, 52:21,        6:13, 12:8,
9:19                  32:6, 32:9,          54:5, 54:20,        12:10, 12:14,
           J          32:20                56:14, 57:11,       12:18, 12:22,
james                          K           58:18, 60:22,       13:22, 14:10,
21:10                 kagan                63:20, 68:11,       14:17, 15:2,
january               4:4                  71:12, 72:6,        15:5, 15:10,
9:15, 9:16,           keep                 73:1, 74:9,         17:17, 17:18,
19:8, 19:9,           5:14, 7:16,          77:14, 78:5,        17:19, 18:1,
68:18, 76:4,          16:8, 16:17,         78:17, 84:8,        18:3, 23:3,
76:5, 80:18,          57:11, 99:2          84:13, 85:19,       23:4, 32:6,
80:20                 keeping              86:4, 86:6,         32:8, 32:15,
job                   21:20                87:4, 91:21,        47:3, 47:7,
                      kicked               92:7, 92:17,        47:10, 56:13,
1:20                                       93:18, 94:1,        60:17, 60:19,
john                  9:16                 96:7, 96:8,         62:8, 62:11,
1:13, 4:9,            kickoff              96:11, 102:21,      64:5, 66:17,
33:8, 56:17           6:7                  102:22, 103:2       66:18, 67:19,
judge                 kind                 knowing             68:13, 68:16,
10:16, 16:3,          5:22, 6:4, 9:7,      63:4, 65:7          69:14, 71:7,
16:18, 27:20,         9:13, 9:21,          knowledge           71:15, 71:19,
28:3, 28:4,           28:6, 28:9,          32:17               72:13, 74:19,
28:8, 33:21,          34:10, 44:22,                            75:6, 75:11,
34:6, 34:8,           68:17, 71:2,                  L
                                           lack                75:19, 77:6,
41:13, 48:3,          81:13, 101:10                            78:2, 79:18,
65:3, 71:7, 96:6      kinds                10:22, 33:4,
                                           46:12, 46:13        80:2, 80:9,
judges                9:4                                      80:18, 82:9,
46:22                 king                 language            82:13, 82:20,
jump                  4:12                 43:21, 44:17,       83:17, 85:5,
30:18                 knew                 100:12, 101:4       85:15, 85:20,
jumped                56:7                 lapinksy            87:2, 89:5,
69:7                  knock                100:16              91:5, 92:1,
june                  29:21                large               96:15, 96:17,
90:22, 91:9,          know                 54:12               96:19, 97:3,
91:20, 91:21,         5:4, 7:18, 8:1,      last                98:12, 98:16,
92:4, 98:6,           9:13, 14:14,         58:12, 68:2,        100:5, 101:12,
98:7, 98:8,           18:6, 22:21,         90:6                102:16, 103:4
104:18                24:11, 26:8,         latches             lawrence's
juris                 30:4, 30:22,         83:6                26:20, 58:14,
49:1                  31:1, 31:3,          later               60:6, 94:3
jurisdiction          32:3, 34:8,          31:8, 98:7          lawsuit
8:11, 8:20,           34:15, 34:22,        law                 51:18, 52:2,
11:1, 14:11,          35:16, 35:22,        3:11, 42:4,         56:15, 56:16,
16:1, 20:1,           36:17, 38:14,        78:6, 98:20,        56:17
30:10, 33:5,          38:21, 39:12,        100:16, 101:18      lawyer
33:9, 89:18           40:9, 40:18,         lawful              46:22, 48:4,
jurisdictional        41:8, 47:4,          60:2                49:19
34:2                  48:18, 49:4,         lawrence            lead
jury                  49:20, 49:22,        3:10, 3:11,         26:7
9:6, 30:19,



                                   PLANET DEPOS
                      888.433.3767 | WWW.PLANETDEPOS.COM
      Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 43 of 59
                            Transcript of Hearing
                         Conducted on March 11, 2021                        41
learned            lingering            logical                      M
61:12              28:18                40:10               m&t
least              link                 long                19:10, 19:15,
5:7, 21:19,        100:17, 100:19       10:21, 33:19,       24:2
30:17, 39:4,       liquidated           35:5, 36:11,        ma'am
41:15, 44:9,       44:17, 48:10,        38:1, 70:12         17:4
45:2, 49:10,       49:5, 58:15,         look                made
49:13, 68:21,      59:9, 59:12,         6:15, 11:10,        18:18, 20:3,
76:19, 78:2,       59:16, 60:20,        11:21, 17:8,        21:13, 83:7,
91:17              62:22, 63:15,        59:19, 60:10,       85:18
leave              63:18, 65:10         60:11, 60:14,       mail
10:2, 73:4,        list                 64:12, 71:7,        57:22, 58:4
99:4               17:8, 17:11,         88:10               major
legal              69:1, 78:17          looking             49:14
14:7, 15:17,       listen               13:8, 38:13,        make
15:20, 33:4,       86:2                 60:1, 61:18,        8:5, 12:21,
34:5, 34:18,       lite                 69:6, 71:16,        14:8, 18:5,
40:13, 58:11       23:9, 23:16,         71:17, 73:8,        23:3, 27:6,
legitimate         24:8, 27:9,          91:16               29:12, 31:2,
21:17, 21:21,      28:14, 35:6,         looks               32:17, 33:18,
22:11, 22:13,      36:12, 39:10,        67:10, 78:2,        39:21, 39:22,
25:3               39:11, 40:2,         87:6, 98:2          40:15, 41:22,
less               43:3, 77:12,         loss                53:18, 75:18,
59:17              91:14                59:8                81:3, 82:1,
let's              litigation           lost                86:18, 94:20,
10:20, 12:2,       48:2, 48:5,          78:12               101:6
12:6, 16:17,       61:20                lot                 makes
28:21, 42:5,       little               5:6, 5:9, 6:7,      10:2, 73:13
44:11, 70:15,      5:9, 8:5, 54:6,      7:12, 8:14,         making
77:20, 93:7        65:22, 66:8,         30:13, 32:2,        14:15, 37:22,
level              70:3, 73:1,          35:3, 37:20,        41:16, 52:2,
52:19, 65:7        73:14, 98:5,         41:11, 53:17,       64:5
lightly            102:5                54:5, 64:17,        manage
37:17              live                 64:21, 67:11,       37:7, 53:12
likelihood         18:22, 24:5          69:6, 69:15,        managed
90:10              llc                  72:5, 73:17,        9:2
likes              3:11, 4:4            80:6, 87:18,        managing
87:7               loaf                 90:7, 90:15,        70:5
limit              61:1                 95:11, 97:9,        many
48:18, 55:9        loan                 102:20
                                        loud                7:10, 16:2,
limitations        22:9, 22:11,                             36:19, 80:22,
16:9, 31:16        22:13                95:13               84:11, 92:14
limited            loans                loudly              march
18:14, 93:9        22:6                 18:6                1:18, 73:12,
line               local                louise              81:4, 83:7,
58:8, 68:8         5:20, 6:9            1:16, 2:1           83:16, 104:16
lines              location             ltc                 marinello
61:19              98:22                22:9                4:4



                                PLANET DEPOS
                   888.433.3767 | WWW.PLANETDEPOS.COM
      Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 44 of 59
                            Transcript of Hearing
                         Conducted on March 11, 2021                         42
marketing          27:16, 29:6,         merit               mischief
1:9, 1:12, 4:2,    32:5, 32:12,         19:6, 23:1,         51:1, 51:13
20:16, 21:1,       33:21, 34:18,        67:15, 70:21        misconduct
21:12, 21:15,      36:3, 36:9,          merits              84:15
22:19, 25:3,       36:14, 37:4,         19:19, 57:12        misdeeds
45:7, 78:20        37:15, 38:4,         message             57:14
marketing's        38:10, 41:13,        63:17               misdirect
17:12, 20:13,      47:2, 47:7,          method              56:14
21:18, 22:15       80:14, 81:11,        25:4                misdirection
maryland           88:12, 88:16,        michael             57:10
2:10, 4:6,         89:7, 89:11,         1:5, 17:22,         misinformation
41:21, 51:20,      90:19, 100:21,       20:19, 21:9,        56:4
52:2, 61:20,       101:13, 102:17,      22:1, 56:20,        mismanaged
78:10, 78:13,      103:5                58:2                20:9
98:20, 104:22      mcevoy               micromanaging       mistake
material           3:4, 28:1            76:14, 78:1         85:16, 86:9
37:17, 37:18,      mean                 microphone          misused
74:3               34:22, 35:15,        6:14                45:22, 46:3,
materials          43:5, 64:11,         midnight            46:8
25:2, 26:3,        65:13, 83:18         86:22               modified
26:6, 46:18,       meaning              might               100:9
52:13, 53:13,      43:5, 63:14,         8:5, 8:13,          modify
54:3, 71:18        94:6                 26:7, 33:12,        17:12, 101:5
matter             means                48:22, 52:17,       moment
5:21, 8:10,        13:10                60:21, 78:8,        70:11
28:17, 31:7,       meant                83:3, 87:16,        monetary
34:14, 93:10       19:1                 89:11, 91:15,       59:6, 59:8
matters            meanwhile            91:20               money
14:7, 24:1,        28:10, 28:11,        mike                20:10, 21:3,
24:11, 30:2,       28:19                94:17               21:21, 21:22,
39:20, 43:15       measure              mile                22:4, 22:13,
maybe              59:12, 95:17         48:18               22:16, 22:17,
7:22, 8:15,        mechanism            mind                22:22, 41:12
9:12, 14:20,       60:2                 9:13, 54:9          monitor
14:21, 29:22,      meet                 minimum             47:18
31:13, 39:15,      55:13, 103:1         21:19, 41:22        montgomery
42:6, 59:17,       meeting              minor               51:20
61:22, 62:1,       100:18               58:18               month
63:2, 63:19,       memorial             minute              11:17
71:4, 71:5,        90:18, 90:19         29:4, 68:2          months
72:16, 86:5        memory               minutes             10:18, 11:15,
mcdonald           37:13                37:11               21:13, 35:10,
3:3, 5:19,         mentioned            minutia             36:5, 42:16,
5:20, 10:10,       13:6                 76:17               43:6, 75:2,
10:11, 11:5,       mere                 misappropriating    75:3, 86:12
11:7, 12:5,        25:18                45:9                monument
12:6, 17:15,       merely               mischaracterizat-   3:5
17:16, 27:15,      27:5                 ion                 mooted
                                        83:22               75:7


                                PLANET DEPOS
                   888.433.3767 | WWW.PLANETDEPOS.COM
      Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 45 of 59
                            Transcript of Hearing
                         Conducted on March 11, 2021                        43
more               44:5, 47:2,          102:9, 102:10       77:7, 87:15,
8:5, 11:8,         53:8, 62:16,         move                99:14
14:2, 16:15,       63:10, 66:14,        14:21, 24:1,        necessitating
25:11, 27:4,       66:15, 71:11,        29:22, 43:14,       30:6
29:19, 35:10,      71:15, 71:18,        70:17, 82:6,        need
38:5, 46:10,       74:15, 75:4,         99:17               5:10, 11:8,
51:1, 55:3,        75:5, 77:16,         moved               12:21, 15:19,
59:9, 61:7,        77:17, 78:3,         80:20, 81:6         16:11, 16:15,
62:13, 62:14,      78:22, 80:17,        movement            25:15, 29:13,
65:6, 72:10,       80:19, 80:20,        99:19               30:11, 30:17,
73:14, 79:15,      81:12, 81:21,        moving              31:3, 31:12,
80:12, 95:2,       83:10, 83:12,        30:12, 37:15,       35:14, 36:1,
96:3, 97:9,        84:19, 86:15,        69:9, 70:5          36:15, 37:6,
102:12             87:7, 87:8,          much                39:14, 41:3,
morning            87:21, 88:2,         8:9, 31:20,         41:12, 42:20,
5:19, 90:4         88:6, 92:16,         33:15, 38:21,       46:4, 46:15,
most               93:7, 93:8,          42:1, 42:20,        48:19, 61:2,
7:20, 21:22,       94:3, 96:20,         43:15, 46:14,       66:9, 66:11,
33:9, 45:19,       96:22, 97:1,         54:20, 72:19,       67:21, 70:4,
68:17, 68:20,      97:5, 101:21         102:12              71:8, 76:10,
89:9               motions              multiday            76:12, 76:20,
motion             5:4, 7:15, 8:3,      39:18               76:22, 78:4,
5:13, 7:15,        8:17, 9:1, 9:3,      multiple            87:12, 87:14,
8:19, 9:11,        9:10, 10:15,         44:8, 59:8          88:1, 88:4,
9:14, 10:21,       10:16, 17:8,         murdering           89:11, 92:8,
10:22, 14:1,       17:11, 18:13,        48:19               94:5, 94:10,
14:3, 14:19,       20:4, 20:6,          must                95:15, 95:17,
16:22, 17:10,      23:8, 27:3,          95:8, 99:19         99:7, 102:14
17:11, 17:15,      27:6, 27:13,         mutual              needed
17:20, 18:8,       27:16, 27:18,        79:9, 79:17         52:5, 91:15,
19:5, 19:7,        28:2, 28:5,          myself              92:20
19:15, 19:16,      28:12, 29:17,        50:11               needing
20:6, 24:6,        30:5, 30:9,                              11:2
26:10, 26:18,      30:15, 31:3,                  N          needs
26:20, 27:4,       35:20, 37:21,        name                25:7, 35:4,
27:7, 27:9,        38:7, 38:20,         20:13, 33:5,        35:12, 35:13,
27:10, 27:11,      39:9, 39:13,         51:20               37:14, 39:22,
27:13, 28:15,      39:22, 41:3,         nature              47:13, 47:14,
28:20, 29:15,      42:9, 62:13,         59:14               50:19, 51:6,
31:11, 32:22,      71:13, 77:2,         nd                  67:20, 95:19
33:8, 35:5,        77:3, 77:9,          13:11, 14:21        neither
37:9, 37:11,       77:13, 77:18,        necessarily         45:16, 58:16,
37:12, 37:20,      87:6, 87:9,          7:16, 7:21,         104:9
38:19, 40:12,      87:22, 90:9,         26:5                never
41:2, 41:6,        93:5, 95:21,         necessary           19:17, 22:5,
41:14, 41:20,      97:17, 99:13,        33:5, 40:22,        48:20, 51:8,
42:18, 43:18,      99:20, 101:14,       45:1, 45:15,        62:8, 70:2,
43:20, 44:3,       101:22, 102:8,       48:7, 48:16,        82:5, 82:6




                                PLANET DEPOS
                   888.433.3767 | WWW.PLANETDEPOS.COM
      Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 46 of 59
                            Transcript of Hearing
                         Conducted on March 11, 2021                        44
new                notice               obligations         one
3:14, 81:3,        2:9, 99:7, 99:8      48:4, 52:8          5:12, 5:16,
100:12             noticed              obviously           6:10, 8:13,
next               94:17, 99:11         7:8, 26:20,         14:15, 17:7,
5:15, 13:11,       noticing             29:18, 32:2,        17:9, 20:6,
17:9, 65:7,        76:1, 99:6           38:2, 38:16,        22:20, 25:16,
71:5, 73:2,        notify               45:13, 45:15,       26:17, 36:10,
91:17, 91:22,      83:8, 83:11          48:1, 51:7,         36:16, 38:5,
92:7               noting               53:18, 54:2,        39:1, 40:15,
nice               81:5                 89:9                42:19, 43:7,
103:1              november             occur               44:3, 44:10,
nine               80:10, 82:5          99:19               45:17, 45:18,
52:11, 65:16       nowhere              october             48:3, 48:22,
non                49:6                 67:9, 80:10,        55:18, 55:22,
33:6, 34:1,        number               82:5                56:6, 59:4,
40:21, 40:22       10:15, 11:14,        odds                67:5, 68:17,
non-evidentiary    16:22, 27:6,         56:21               69:6, 74:4,
38:7               38:13, 65:17,        officer             76:10, 76:15,
nonetheless        69:6, 69:7,          104:2               79:15, 81:10,
32:19              75:18                okay                83:7, 86:17,
normal             nut                  8:8, 10:4,          88:1, 88:7,
48:2               45:22                11:4, 11:11,        89:13, 89:14,
normally                                12:16, 13:13,       91:9, 92:4,
                            O                               93:19, 97:5,
6:10, 29:19,       obfuscated           13:20, 15:11,
35:16, 76:13,                           16:15, 17:1,        97:7, 97:8,
                   31:21                                    97:9, 97:19,
76:14, 102:8       obfuscation          17:5, 17:6,
notable                                 17:14, 23:2,        97:20, 98:5,
                   84:2                 27:3, 29:16,        100:17, 103:2
68:17              object
notarial                                29:20, 31:18,       one's
                   80:13, 82:6,         32:22, 35:3,        42:11, 63:20,
104:15             82:12, 84:14,
notary                                  35:11, 36:22,       81:20
                   85:2, 86:13          38:1, 39:3,         one-third
2:10, 104:21       objecting
notation                                42:13, 47:6,        49:13
                   81:21                47:9, 52:9,         one-week
21:10              objection
notations                               70:9, 70:21,        102:9
                   74:8, 75:22,         71:13, 74:3,        ones
22:7               76:2, 83:3, 84:7
noted                                   76:12, 76:16,       34:12, 34:21,
                   objections           77:19, 79:9,        49:16, 58:6
7:10, 23:15,       74:7, 79:22,
26:21, 81:16                            81:18, 82:3,        ongoing
                   80:3, 80:4,          87:21, 88:14,       23:10, 23:14
notes              80:6, 81:5,
7:14, 69:3                              89:13, 91:9,        only
                   81:15, 81:22,        97:11, 98:1,        8:14, 25:1,
nothing            82:5, 82:10,
23:8, 24:4,                             99:12, 99:14,       26:5, 40:13,
                   82:14, 83:9,         101:15, 102:3,      44:20, 49:8,
24:5, 24:7,        84:1, 84:2,
61:10, 62:3,                            102:11              50:10, 51:6,
                   84:10, 84:20,        once                52:13, 52:14,
64:9, 65:18,       84:22, 86:3
81:8, 81:22,                            26:21, 34:8,        52:18, 53:14,
                   obligation           101:17              54:10, 57:16,
101:7              55:14, 83:13



                                PLANET DEPOS
                   888.433.3767 | WWW.PLANETDEPOS.COM
      Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 47 of 59
                            Transcript of Hearing
                         Conducted on March 11, 2021                          45
61:9, 61:17,       28:3, 28:5,          64:4, 71:2,         outstanding
62:2, 64:13,       28:8, 34:6,          80:15, 83:5         42:16, 87:17
93:9, 94:18        34:9, 34:21,         other               over
onus               38:20, 39:2,         5:7, 5:18,          9:16, 28:2,
53:7               39:19, 40:6,         8:22, 19:11,        38:18, 41:4,
open               41:6, 43:10,         21:7, 25:5,         46:8, 48:18,
99:2               43:19, 43:21,        25:14, 29:2,        53:22
opened             43:22, 44:2,         30:21, 34:12,       overdue
20:12              44:4, 44:9,          37:12, 37:21,       67:11
opening            44:11, 44:15,        41:3, 42:3,         overlap
15:13, 97:21,      44:19, 44:21,        42:6, 45:17,        5:7, 5:9, 7:11,
97:22, 98:6,       45:15, 46:1,         45:18, 49:12,       7:16
98:9               47:5, 47:11,         50:15, 52:3,        overlapping
operated           48:7, 48:8,          53:6, 54:9,         39:17, 98:4
58:3               49:1, 51:8,          56:15, 57:6,        overly
operates           51:10, 51:11,        65:2, 66:4,         83:2, 85:10
58:11              51:12, 52:12,        66:12, 67:14,       overrule
operating          60:6, 62:17,         72:7, 73:16,        81:22
21:12, 21:18,      66:2, 66:13,         74:4, 77:13,        own
24:19              66:16, 66:19,        78:16, 87:16,       14:9, 45:8,
opinion            67:20, 68:6,         92:11, 98:5,        49:17, 57:14,
38:17, 44:16       71:1, 71:3,          101:2, 101:14,      67:7, 83:14,
opportunities      71:19, 71:22,        102:8, 102:13       96:14
57:19              72:3, 72:5,          others              owner
opportunity        73:21, 75:8,         34:14               56:18
51:13, 85:2,       76:11, 77:21,        otherwise           owners
86:11              82:2, 84:18,         38:17, 71:8,        49:11, 49:13
opposed            85:12, 85:14,        94:10, 104:12       oz
                   85:21, 86:2,         ought
5:13, 59:5,        86:16, 91:8,                             60:13
59:19                                   8:20, 9:2                    P
                   94:21, 100:8,        ourselves
opposite           100:11, 101:11,                          packages
44:1                                    64:6
                   101:13, 101:19,      out                 61:19
opposition         102:1                                    pages
13:10, 13:17,                           9:18, 12:10,
                   ordered              12:16, 15:21,       1:21, 15:13,
13:18, 14:4,       10:16, 20:5                              15:19, 16:2,
14:19, 61:11,                           23:6, 23:20,
                   ordering             29:21, 30:16,       16:15
67:2, 97:6,        95:3                                     pale
97:21, 98:1,                            37:10, 40:1,
                   orders               41:22, 42:22,       55:7
98:4, 98:8                                                  papers
option             35:17, 44:8,         43:4, 43:5,
                   55:5, 66:10,         46:17, 47:13,       10:13
32:10              76:15, 100:7                             paragraph
order                                   49:6, 65:12,
                   organized            67:9, 70:15,        52:11, 65:16
5:2, 5:5, 5:16,    41:10                                    parallel
5:17, 6:6, 6:21,                        71:2, 79:14,
                   original             91:8, 94:11,        30:12
16:21, 17:7,                                                parameters
17:14, 26:12,      65:17, 100:10        95:13, 98:17
                   originally           outcome             61:2
26:17, 26:19,                                               parcel
26:22, 27:20,      30:5, 52:10,         104:12
                                                            42:2



                                PLANET DEPOS
                   888.433.3767 | WWW.PLANETDEPOS.COM
      Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 48 of 59
                            Transcript of Hearing
                         Conducted on March 11, 2021                        46
part               28:14, 35:6,         phone               66:22, 74:20,
20:2, 20:4,        36:12, 39:10,        18:7                75:8, 81:13,
20:9, 40:20,       39:11, 40:2,         phrase              82:1, 86:16,
42:1, 42:2,        43:3, 77:12,         44:14               94:4
63:22              91:14                pick                play
participants       pending              10:21, 28:4,        72:6
69:22              18:13, 20:6,         28:7, 29:5,         plea
particular         23:8, 24:6,          29:7, 40:7,         9:6, 27:12,
53:8, 63:3,        28:12                43:12, 72:16,       29:21, 30:20,
67:21, 93:18       people               76:10, 81:3,        30:21, 31:6,
particularly       38:14, 40:17,        87:12, 87:20        31:12, 31:14,
24:7, 29:1,        46:1, 56:1,          picks               39:5, 41:6,
77:9, 91:16        56:6, 57:3,          40:6                43:1, 77:16,
parties            59:22, 78:3,         picture             89:15, 89:21,
8:1, 41:11,        78:5, 78:16          46:20               89:22, 91:10,
49:2, 53:4,        percent              piece               91:17, 98:2
67:21, 72:2,       49:11, 99:17         26:22               pleadings
73:8, 78:4,        percentage           pile                30:9
83:18, 94:22,      54:12                99:13               pleas
95:15, 104:10      perfect              pin                 30:9
party              10:2                 26:12               please
33:5, 40:22,       perhaps              place               37:1, 37:13,
53:5, 53:6,        8:6                  49:9, 70:19,        44:1
54:8, 54:11,       period               76:12, 78:9         pleasure
63:7, 64:9,        30:8, 44:13,         placed              103:3
65:19, 68:19,      73:2, 94:16,         51:2                plenty
101:8              95:1                 plaintiff           22:3, 30:21
path               permit               19:17, 20:8         pllc
7:21, 41:9         67:3                 plaintiff's         3:4
patrick            person               17:11, 17:15,       plus
3:3, 5:20,         93:18                27:9, 27:10,        22:4, 78:4
27:15              person's             27:13, 32:7,        point
paul               67:5                 37:12, 43:18,       10:12, 14:14,
1:22, 2:9,         personal             43:20, 44:3,        24:8, 24:22,
104:2              8:11, 8:20,          44:5, 47:2,         25:2, 26:18,
pay                10:22, 14:11,        66:14               32:10, 35:16,
63:4               15:22, 17:21,        plaintiffs          54:8, 64:4,
payable            18:10, 21:6,         1:10, 3:2,          70:11, 73:17,
21:9               22:2, 22:14,         5:21, 6:11,         74:4, 79:21,
payments           24:3, 30:10,         17:22, 18:11,       81:20, 85:8,
21:10              33:8, 45:8,          22:18, 27:16,       86:17, 93:3,
pc                 56:19, 89:2,         27:17, 32:8,        98:17, 99:19
4:11               89:18                44:16, 55:19,       pointing
penalty            personally           57:2, 60:5,         23:11
58:20, 59:1        53:16                74:6, 84:6          points
pendente           perspective          plaintiffs's        47:13, 61:9,
23:9, 23:15,       5:22, 10:1           74:15               61:10
24:8, 27:9,        pertains             plan                position
                   77:2                 44:4, 66:15,        10:14, 24:14,



                                PLANET DEPOS
                   888.433.3767 | WWW.PLANETDEPOS.COM
      Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 49 of 59
                            Transcript of Hearing
                         Conducted on March 11, 2021                         47
33:7, 53:3,        83:4                 problems            prosecution
57:2, 101:5        present              45:4, 64:22         49:17, 50:8
possibility        28:1, 92:10          procedural          prospective
55:10, 96:4        presented            27:19               55:18
possible           57:15                procedurally        prospectively
32:21, 45:19,      presenting           32:9                57:5
88:11, 99:10       38:13                procedure           protect
post               presiding            32:18               28:16, 45:19,
16:4               28:4, 28:8,          proceed             56:9, 57:8,
potential          34:8                 77:10               57:13
40:13              presumably           proceeding          protecting
potentially        32:5                 56:3                26:14
9:1, 26:4,         presupposes          produce             protection
48:22, 49:18,      53:11                71:10, 71:17,       51:6, 52:20,
92:19              presupposing         73:9, 74:2          61:17, 64:3,
powerful           75:20, 75:22,        producing           64:14, 64:17,
26:1, 63:17        76:2, 99:5           45:20, 53:5,        65:11, 65:20,
pre-scheduled      pretrial             53:6, 54:8,         66:15
12:15              90:1                 54:11, 63:7,        protections
precedent          pretty               65:19, 75:12,       25:11, 47:15,
49:6, 58:17,       19:19, 43:15,        101:8               52:17, 64:10,
60:20              45:4, 55:4,          production          101:9
precludes          64:15, 64:16         79:6, 86:9          protective
64:9, 65:19,       previously           professional        6:6, 17:14,
101:8              5:3, 5:11            19:13, 52:8         26:12, 26:17,
preclusion         price                progress            26:22, 43:19,
51:9               63:4                 19:2                43:21, 43:22,
predicate          primarily            promptly            44:2, 44:3,
39:10              15:17                19:7, 99:7          44:8, 44:9,
prehearing         prior                prone               44:11, 44:14,
95:14              76:9                 60:7                44:19, 44:21,
prejudge           prioritize           proper              45:15, 46:1,
53:1               34:15                21:1, 28:17,        47:5, 47:11,
prejudged          probably             43:10               52:12, 55:5,
48:11              10:13, 25:10,        properly            60:6, 66:2,
prejudging         33:17, 33:18,        94:17               66:9, 66:13,
99:5               36:15, 36:17,        proposal            66:16, 68:6,
preliminarily      43:16, 55:17,        72:10               84:18, 85:21,
28:16, 30:18,      64:8, 65:8,          propose             86:2, 86:16,
35:20              65:18, 88:10,        72:9                100:8, 100:11,
preliminary        89:21, 90:15,        proposed            102:1
19:10, 30:2        91:20                52:12, 64:3,        proton
premised           problem              71:19               51:16, 57:22,
84:11              36:4, 46:6,          propounded          58:4
prepared           68:14, 91:4,         42:10, 67:6,        prove
6:9, 6:11,         99:6                 67:15, 71:3,        61:5, 61:6
6:20, 7:14,        problematic          86:13               provide
47:7, 77:10,       67:1                 propounder          16:12, 71:20,
                                        100:10


                                PLANET DEPOS
                   888.433.3767 | WWW.PLANETDEPOS.COM
      Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 50 of 59
                            Transcript of Hearing
                         Conducted on March 11, 2021                        48
71:22              18:8, 19:15,         65:1                regarding
provides           26:11, 26:18,        really              8:20, 17:21,
64:17              26:20                10:14, 23:21,       24:4, 32:12,
providing          quashed              27:4, 54:19,        44:15, 50:9,
64:11              78:11                55:16, 55:17,       98:19
provision          question             59:2, 60:12,        regards
48:10, 49:8,       24:15, 31:7,         63:16, 64:13,       74:19, 75:8,
50:10, 52:21,      31:14, 36:11,        64:20, 67:3,        75:9, 75:13,
53:3, 53:21,       36:13, 45:17,        70:16, 77:16,       85:7, 85:22
54:2, 55:4,        53:21, 53:22,        81:5, 81:6,         reject
55:12, 58:15,      54:5, 54:15,         102:10, 102:20      49:7
59:9, 59:16,       57:21, 57:22,        reason              relate
62:22, 63:19,      58:1, 58:13,         9:20, 17:19,        49:4, 78:6
64:3, 64:8, 65:1   59:18, 60:11,        34:15, 43:4,        related
provisions         61:8, 71:4, 71:6     47:11, 58:9,        25:20, 28:12,
44:18, 47:12       questions            77:7                92:11, 104:10
prudence           46:19, 80:4,         reasons             relates
49:1               102:13, 102:14,      69:6, 69:19,        72:3
public             102:19               69:20               relating
2:10, 61:22,       quickly              rebuttal            23:5
104:1, 104:21      24:19                23:2                relation
pull               quite                recall              93:21
72:22              54:19, 58:21,        74:6, 78:18         relationships
punish             73:17                receive             57:18, 57:20
84:15              quote                50:6                relatively
pure               54:13, 59:19         receiver            58:19
18:14, 18:22,               R           37:7                relevance
34:5, 34:18        raised               receiving           20:10
purpose            5:8, 79:21           54:11               relevant
50:21, 59:11,      rather               recognize           18:17, 18:18,
93:19              89:2                 7:7                 24:15, 26:6,
pursuant           rd                   record              93:22
2:9                98:8                 83:22, 103:6,       relief
put                reach                104:5               8:4, 28:14
5:17, 14:13,       53:4                 records             rely
16:5, 20:11,       reaction             21:1, 21:2          50:1
20:13, 22:3,       8:16, 9:9            recovery            relying
26:12, 34:11,      read                 70:1, 70:2,         45:21
58:13, 65:1,       10:13, 24:20,        70:4                remarks
72:1, 81:13,       29:4, 30:20,         reduced             6:19
81:14, 83:5        30:21, 31:18,        104:7               remedies
puts               44:22, 45:3,         refresh             47:20
53:7, 66:10,       52:10, 64:8          37:13               remedy
79:7               reading              regard              48:11
putting            104:8                6:20, 8:17,         remember
15:15, 51:12,      realize              51:16, 54:1,        26:4
67:4, 82:10        30:13, 38:8,         68:6, 68:9,         remote
         Q                              68:19, 98:16        89:19
quash
17:12, 17:20,

                                PLANET DEPOS
                   888.433.3767 | WWW.PLANETDEPOS.COM
      Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 51 of 59
                            Transcript of Hearing
                         Conducted on March 11, 2021                           49
removed            98:15, 102:7         13:16, 14:9,        run
26:8               resolved             14:22, 15:11,       45:5
repetitive         9:19, 17:1,          16:16, 17:18,                S
5:10, 7:12         100:1, 100:3         19:3, 27:12,        sabotage
reply              respect              27:14, 28:6,        23:22, 55:20
12:3, 13:9,        14:1, 71:1           29:5, 29:10,        safe
13:19, 15:14,      respectfully         30:1, 30:6,         45:19
97:5, 97:19,       62:20, 99:1          36:7, 42:5,         safeguard
98:1, 98:3, 98:7   respects             43:21, 45:1,
                                        58:12, 63:17,       63:7
reported           7:11                                     said
1:22               respond              64:7, 66:5,
                                        66:21, 66:22,       22:20, 31:6,
reporter-notary    19:11, 67:13,                            39:7, 46:16,
104:1              67:14, 67:21,        67:8, 68:15,
                                        69:16, 70:21,       60:11, 61:12,
representations    72:14, 85:10                             71:2, 81:2,
70:7               responding           71:10, 74:16,
                                        75:3, 77:5,         94:13, 104:6
represents         85:22                                    same
7:5                response             79:16, 87:5,
                                        87:11, 87:16,       7:15, 34:14,
request            14:16, 18:16,                            41:15, 42:19,
27:8, 44:12,       19:9, 19:10,         88:9, 90:16,
                                        91:22, 92:5,        43:17, 45:12,
62:20, 66:13,      28:22, 58:21,                            46:7, 46:15,
74:19, 79:6,       67:10, 72:20,        92:17, 98:13,
                                        99:4, 99:21,        52:3, 52:19,
83:2, 84:3,        74:9                                     58:19, 59:18,
86:20, 87:2,       responses            100:1
                                        rights              72:18, 73:9,
87:10, 98:21       44:6, 67:11,                             81:15, 93:11
requested          71:20, 79:5,         75:15
                                        risk                sample
104:9              79:11, 79:22,                            74:11
requests           81:16, 84:17,        23:14
                                        road                sanction
36:5, 74:6,        102:2                                    63:10
74:22, 82:4,       responsive           31:22
                                        rolling             satisfy
82:14              30:8, 80:7,                              52:7
require            102:20               42:15
                                        rose                saw
33:16, 74:2,       rests                                    36:20
74:10              39:10                4:10
                                        row                 say
required           result                                   16:8, 25:1,
19:6, 19:9,        85:8                 43:5
                                        rule                34:10, 34:12,
41:22, 72:14,      return                                   38:9, 38:14,
85:9, 92:8,        12:22                26:21, 67:3,
                                        83:15               38:15, 39:6,
101:3              reviewing                                40:9, 43:4,
requirements       62:21                ruled               51:5, 52:12,
85:7               revisions            78:13, 81:14,       53:4, 53:12,
resisted           101:3                81:16, 84:16        65:18, 68:3,
94:3               revisit              rules               72:13, 73:11,
resisting          51:9                 74:10               77:7, 85:15,
69:18, 69:19       rid                  ruling              88:6, 93:7, 99:1
resolution         41:3                 26:10, 26:17,       saying
53:8               right                84:14               15:3, 19:20,
resolve            6:15, 7:1,           rulings             25:14, 28:21,
42:14, 66:6,       11:9, 11:12,         75:18




                                PLANET DEPOS
                   888.433.3767 | WWW.PLANETDEPOS.COM
      Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 52 of 59
                            Transcript of Hearing
                         Conducted on March 11, 2021                        50
32:16, 36:17,      secret               sent                seven
37:5, 38:10,       20:14, 22:1,         67:9, 100:17        43:6
51:7, 51:21,       51:14                separate            several
55:6, 55:12,       secrets              6:5, 7:13,          8:22, 43:6,
64:18, 79:1,       50:12, 50:16         7:17, 17:7,         62:12, 90:8
97:3               see                  38:22, 43:2,        severe
says               12:2, 12:6,          78:19               60:9
28:3, 28:20,       13:3, 22:7,          september           share
65:12, 67:13       22:17, 25:14,        10:17, 27:21,       25:11, 100:21
scenario           29:17, 41:13,        28:10, 29:12        shareholder
64:7               47:1, 51:7,          sequence            49:9
schedule           53:17, 70:20,        66:20               shareholders
12:1, 13:7,        75:3, 78:14,         sequenced           49:14
13:21, 16:19,      89:15, 90:11,        93:6                shielded
29:13, 30:3,       91:18, 103:1,        sequestered         50:22
31:8, 32:14,       103:3                5:14                shoes
32:19, 34:10,      seeing               serious             70:4
34:20, 42:17,      22:12, 46:17,        45:11               shoot
67:12, 69:2,       46:18, 78:18         seriously           13:5
72:11, 87:9,       seeking              48:1                shorten
87:10, 93:20,      9:6, 17:21,          served              8:6
96:10, 96:13,      18:9, 24:17,         19:8, 36:6,         shorthand
97:4               27:17, 64:10,        74:8, 80:2,         104:1
scheduled          64:14, 65:19,        80:5, 80:8,         shortly
5:4, 6:13,         71:18, 101:8         84:1, 84:2, 84:7    33:7, 33:11,
29:14, 30:19,      seeks                service             40:3
33:11, 40:3,       53:8, 66:19          30:7                should
88:2, 99:12        seem                 serving             6:13, 9:15,
schedules          5:8, 34:22,          49:21, 91:5         19:17, 21:17,
98:14, 101:15      63:21                set                 22:12, 23:9,
scheduling         seemed               6:2, 9:15,          28:2, 33:7,
6:2, 6:12, 9:8,    89:11                10:15, 34:9,        37:21, 39:5,
27:4, 35:17,       seems                40:1, 43:1,         39:17, 40:2,
40:6, 72:3,        5:6, 7:11, 8:8,      43:4, 61:2,         40:12, 41:4,
75:14, 76:3,       9:12, 30:14,         71:2, 76:7,         41:16, 42:17,
76:15, 77:12,      35:3, 39:17,         76:8, 82:1,         43:11, 47:19,
94:19              40:10, 44:9,         89:14, 91:15,       47:21, 49:7,
scope              45:16, 55:7          92:8, 92:21,        62:3, 62:19,
83:9               seen                 95:15, 96:12,       64:8, 64:13,
screen             50:11, 69:15         97:17, 101:14,      65:17, 66:4,
60:15              semblance            104:14              73:12, 73:21,
screened           41:10                sets                74:1, 74:7,
31:21              send                 72:11, 78:3         76:22, 79:17,
seal               100:15, 101:1,       setting             88:3
104:15             101:16, 101:17       8:18, 9:19,         shouldn't
second             sense                29:3, 66:12,        9:20, 86:4,
43:2, 44:5,        10:2, 53:18,         67:12, 68:19,       102:10
83:21              73:14                101:12, 101:13      show
                                                            16:14, 23:1



                                PLANET DEPOS
                   888.433.3767 | WWW.PLANETDEPOS.COM
      Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 53 of 59
                            Transcript of Hearing
                         Conducted on March 11, 2021                       51
showed             56:17, 100:10        94:6, 94:7,         speak
21:4               single               95:4, 95:9,         10:3, 18:6,
showing            74:8, 84:7           95:16, 98:14,       32:12, 97:13
23:12, 84:21       sit                  99:15, 99:16,       speaking
shown              70:12                99:19               48:9
20:17, 22:4,       sits                 somebody            special
55:19              10:8                 24:12, 58:1         99:14
shows              situation            somebody's          specially
21:3, 23:19,       40:14, 49:5          57:5                8:10
49:5, 62:3         six                  somehow             specific
side               10:17, 58:16,        18:17, 56:2,        84:3, 84:10,
6:8, 6:12,         65:13                56:3                94:7
25:14, 32:7,       slush                someone             specifically
47:22, 48:13,      45:8                 48:19, 61:3,        24:2, 31:22,
49:12, 50:16,      smakula              61:4, 63:11         48:9
54:9, 54:10        1:22, 2:9,           something           speed
sides              104:2                13:4, 35:1,         48:18
69:15, 70:19       small                35:9, 51:3,         speedily
sign               55:22, 56:6          51:10, 55:1,        27:8
73:19, 101:2,      smoke                55:6, 55:8,         spend
102:15             60:15                55:16, 57:6,        41:12
signature          solid                58:17, 61:16,       spending
20:18              61:13                62:15, 64:8,        41:11
signature-mig2k    solve                64:19, 65:12,       spiraling
104:19             99:18                68:21, 76:18,       23:19
signed             some                 83:1, 83:6          split
21:8, 74:1,        5:8, 7:13,           sometimes           65:22
100:13, 101:17     7:14, 7:15,          45:15               splitting
significance       8:16, 9:10,          somewhat            65:21
8:2, 49:22         9:13, 10:21,         44:19               spot
significant        18:18, 19:20,        somewhere           55:11
45:4, 56:9         21:20, 22:7,         33:11               squared
signing            22:8, 23:14,         soon                30:2
104:8              26:13, 30:1,         32:20               squeeze
similar            41:10, 42:14,        sooner              13:5
97:4               44:17, 46:1,         31:8, 39:6,         st
similarly          46:9, 46:11,         72:20               89:1, 90:17
49:9               46:17, 47:15,        sorry               stacey
simple             47:19, 48:13,        14:19, 18:1,        4:10
18:14, 18:22,      52:16, 54:2,         47:3                standard
58:22, 59:3,       55:18, 57:3,         sort                48:8, 101:10
60:4               57:6, 57:12,         5:14, 6:7,          start
simply             59:17, 60:22,        37:20, 43:17,       6:20, 9:12,
16:21, 39:20       66:11, 69:12,        52:16, 55:2,        11:10, 44:11
simultaneously     74:12, 76:4,         65:21, 69:21,       starting
67:22              76:5, 78:1,          70:12, 94:4,        88:9
since              78:5, 87:13,         94:11, 101:10       starts
36:5, 54:20,       92:6, 94:3,          sound               28:11
                                        95:10



                                PLANET DEPOS
                   888.433.3767 | WWW.PLANETDEPOS.COM
      Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 54 of 59
                            Transcript of Hearing
                         Conducted on March 11, 2021                        52
state              82:16, 83:21,        25:4, 42:17,        suggest
2:10, 52:2,        84:6, 84:9,          53:2                10:7, 14:2,
104:22             84:14, 86:17,        strong              14:18, 40:3
stating            86:22, 88:5,         24:20, 24:21        suggested
8:1, 16:21,        88:18, 88:20,        struck              39:19
98:19              88:22, 89:4,         8:18                suggesting
statute            90:1, 90:4,          structure           39:3, 69:16
31:16              90:6, 90:13,         41:11               suggestion
stealing           90:18, 91:1,         studied             5:18, 101:7
22:20              91:12, 92:4,         54:20               suggests
steep              93:2, 93:5,          stuff               21:20, 52:14
63:4               93:14, 94:12,        15:16, 58:12,       suite
stenographically   95:13, 95:21,        61:18, 62:1,        3:6, 4:13
104:6              96:2, 97:7,          67:9, 71:8          super
stephen            97:12, 98:19,        sub                 55:8
4:3, 7:3           100:3, 100:8,        6:4                 supervision
stern              100:14, 100:19,      subject             47:17
4:3, 4:4, 7:3,     101:4, 101:19        20:1, 51:18,        supplement
7:4, 7:8, 9:5,     stern's              93:10               83:14
10:1, 19:3,        63:14, 70:8,         submitted           supplemental
19:4, 23:11,       78:6                 20:18, 36:21        16:10, 95:14,
24:10, 25:19,      steve                subpoena            95:18, 95:20
26:19, 31:10,      100:21               17:13, 17:20,       supposed
31:15, 33:3,       still                19:7, 19:8,         22:6, 51:16
33:17, 34:17,      24:15, 58:18,        20:22, 21:2,        sure
35:7, 36:8,        99:2                 24:2, 98:21         7:21, 8:6,
36:16, 36:19,      stolen               subpoenas           11:16, 18:5,
36:22, 37:3,       20:11                78:21, 79:2,        27:6, 68:16,
37:16, 37:21,      stop                 98:20               73:13, 86:18,
38:16, 40:8,       36:10, 42:8,         subsequent          90:21, 94:20,
40:11, 41:16,      86:3, 93:16          93:10               101:6
41:18, 49:22,      stopped              substantial         surface
51:3, 51:18,       86:4                 57:15, 80:5         60:10
54:1, 54:15,       straight             substantive                  T
55:3, 58:12,       26:9, 27:7,          6:16, 35:20,
58:21, 61:4,       33:4                                     take
                                        69:11, 84:17        11:17, 16:13,
62:7, 62:9,        strategic            succinct
62:10, 62:17,      69:17, 72:7,                             29:15, 35:6,
                                        63:14               36:12, 40:17,
67:1, 67:13,       93:17                succinctly
68:3, 69:3,        strategy                                 44:1, 46:11,
                                        71:14               48:1, 76:12,
72:9, 72:19,       42:2                 suddenly
72:22, 73:6,       streamlined                              78:8, 79:10,
                                        68:22               103:3
73:11, 74:4,       8:5                  sue
74:17, 77:17,      street                                   taken
                                        58:1                22:22, 63:6,
78:7, 78:10,       4:5, 4:12            sufficient
78:15, 79:10,      strict                                   76:20, 76:22,
                                        33:18               80:17, 87:6,
79:14, 79:21,      19:16                sufficiently
80:5, 80:10,                                                91:8, 93:7,
                   strikes              25:20
                   8:12, 9:18,



                                PLANET DEPOS
                   888.433.3767 | WWW.PLANETDEPOS.COM
      Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 55 of 59
                            Transcript of Hearing
                         Conducted on March 11, 2021                        53
95:8, 104:3,       terms                thereafter          78:19, 87:8,
104:6              14:12, 87:15,        33:12, 40:3,        87:20
takes              100:6                72:1, 104:7         three-hour
87:8               terrible             thing               11:20
taking             88:10                5:14, 9:7,          thriving
21:3, 22:4,        testimony            25:1, 33:10,        24:19
57:17              16:7, 33:20,         36:20, 63:13,       through
talk               38:13, 89:12,        69:15, 76:10,       23:17, 23:21,
36:21, 69:22,      91:8, 92:18,         78:22, 81:10,       25:4, 35:8,
70:3               104:5, 104:6         93:15, 96:7         61:14
talking            th                   thing's             throughout
39:15, 42:7,       3:13, 9:15,          79:4                25:10
56:14, 68:15       9:16, 13:1,          things              throw
talks              13:5, 13:9,          5:6, 6:4, 6:12,     42:3, 57:11
57:21              13:10, 13:19,        6:13, 21:7,         thrown
task               14:22, 15:4,         29:11, 29:13,       41:19, 68:2
16:20              15:7, 15:8,          30:21, 34:7,        thursday
tear               15:11, 16:19,        38:22, 42:6,        1:18, 91:3
56:10, 57:1        19:8, 19:9,          43:10, 46:8,        tickle
technical          27:21, 73:11,        56:15, 62:18,       69:12
18:4               73:12, 74:21,        67:4, 69:18,        tidy
technically        79:8, 79:11,         69:19, 71:1,        16:17
92:19              79:12, 79:14,        71:3, 73:18,        time
technology         79:15, 79:16,        82:2, 83:16,        5:13, 7:15,
18:5               80:10, 80:11,        87:10, 87:18,       11:6, 19:11,
tecum              80:20, 81:1,         92:15, 92:18,       27:22, 30:8,
17:13              83:16, 84:19,        94:9, 99:16         33:15, 38:21,
teknetics          86:19, 87:18,        thinking            40:1, 41:15,
55:22, 56:3,       88:9, 88:11,         11:18, 95:13        43:9, 44:6,
61:12, 61:15       88:15, 88:18,        third               46:7, 46:15,
tell               89:1, 89:3,          3:12, 43:5,         50:21, 72:11,
28:5, 46:13,       89:6, 89:13,         43:6, 68:19         72:16, 72:19,
50:1, 50:3,        89:22, 91:20,        thought             73:2, 73:5,
58:8, 59:7,        92:4, 92:17,         68:20, 86:1         73:20, 80:13,
84:22, 96:8,       97:16, 97:18,        thoughts            80:17, 80:20,
96:9, 96:11        97:20, 102:3,        54:2                81:12, 84:4,
telling            104:15               threat              90:5, 95:1,
38:20, 46:20,      thank                85:11               95:18, 97:10
58:4, 61:7,        10:6, 11:13,         three               timely
64:12, 67:20,      17:2, 17:19,         6:1, 11:2,          42:12, 102:7
82:11              47:9, 47:10,         11:5, 11:8,         times
template           70:21, 103:4,        11:10, 16:18,       59:8
100:9              103:5                27:7, 28:7,         timing
ten                thankfully           38:5, 39:1,         66:20, 80:15
14:20              70:2                 39:15, 39:22,       tired
tend               theme                43:7, 43:12,        41:19
5:6                23:20                51:19, 52:3,        today
term               themselves           56:16, 77:18,       5:4, 9:20,
64:20              1:6, 21:5, 45:6



                                PLANET DEPOS
                   888.433.3767 | WWW.PLANETDEPOS.COM
      Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 56 of 59
                            Transcript of Hearing
                         Conducted on March 11, 2021                        54
11:17, 14:22,      89:14, 91:6,         twice               unique
26:10, 29:14,      92:15, 98:7          81:7                8:9, 57:2
38:7, 42:14,       trials               two                 unless
42:21, 58:3,       63:8, 63:9,          21:12, 28:7,        9:20
70:5, 71:11,       92:11, 92:12,        37:1, 38:6,         unprecedented
73:20, 73:21,      93:20                38:20, 39:15,       48:20, 49:3
76:19, 94:5,       tried                40:22, 43:4,        unquote
98:15, 100:13,     18:4, 36:21          45:11, 47:12,       59:19
100:18, 101:2,     triggering           69:8, 72:17,        unrelated
102:15, 102:19     53:3                 101:20              83:2
together           trip                 type                until
28:7, 41:7,        12:15, 73:1          23:22, 34:2,        67:4, 77:12,
81:14, 89:13,      trouble              48:2, 61:17         94:16, 94:22
102:21             46:9                 typewriting         untimely
told               troublesome          104:7               19:6
56:4               102:10               typical             use
took               troubling            55:4                14:13, 25:21,
29:15              64:2                 typically           46:3, 46:4,
tool               true                 102:9               47:6, 50:7,
57:8               104:4                         U          50:11, 57:7,
top                truly                ultimately          60:2, 76:4,
53:22              10:11                54:7                76:5, 92:18
totally            trust                unadministerable    using
28:13              46:12, 46:13,        52:6                45:7
touch              68:14                under                        V
26:15              truths               15:21, 70:15,       vacation
town               70:10                104:7               12:22
12:11              try                  understand          various
track              16:17, 18:6,         10:12, 29:9,        76:9
81:15              36:12, 46:11,        30:4, 30:17,        venue
tracks             51:10, 89:21         35:2, 36:7,         34:2
30:12              trying               40:16, 47:4,        verbally
traction           7:18, 10:14,         48:4, 65:2,         76:19
10:19, 99:15       11:14, 14:15,        67:17, 70:1,        version
trade              23:16, 24:8,         75:4, 75:6,         47:16
50:12, 50:16,      24:13, 28:11,        82:18, 83:17,       versions
51:14              41:9, 56:9,          85:8, 85:20,        43:17
transcript         56:13, 57:11,        98:11               versus
61:22, 104:4       57:18, 68:18,        understanding       48:18
treat              69:2, 69:22,         32:11, 63:5,        view
8:15               76:4, 76:5,          73:7, 86:18,
                   94:4, 95:3                               24:22, 25:2,
trial                                   87:14, 94:8,        25:9, 25:21,
11:9, 16:18,       tune                 95:4, 95:10         38:18, 39:14,
31:16, 32:20,      58:16                understood          44:2, 45:3,
35:14, 35:17,      turn                 32:15               52:15, 54:8,
36:11, 43:12,      46:8                 unfortunately       68:10, 68:11,
63:12, 76:16,      turnaround           54:16, 59:14        70:8
88:12, 89:9,       101:21




                                PLANET DEPOS
                   888.433.3767 | WWW.PLANETDEPOS.COM
      Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 57 of 59
                            Transcript of Hearing
                         Conducted on March 11, 2021                          55
viewed             92:9, 92:15,         43:7, 43:14,        west
46:22, 54:7        93:12, 93:17,        47:6, 47:21,        4:5
views              94:13, 94:20,        51:7, 64:5,         whatever
45:11, 70:9        95:5, 96:10,         64:18, 65:4,        6:20, 25:15,
violate            96:12, 97:3,         70:5, 70:16,        38:14, 39:21,
59:2, 60:8,        101:1, 101:5         71:9, 72:16,        47:20, 61:5,
65:14, 65:15       wanted               76:9, 77:10,        61:6, 64:14,
violates           101:5                77:18, 79:1,        66:3, 69:18,
61:4               wanting              82:9, 86:14,        95:16
violation          19:12                89:14, 91:16,       whenever
47:19, 49:3,       wants                91:18, 94:20,       51:8
59:14, 60:8,       6:18, 7:9,           99:3, 102:12        whereof
63:5               16:11, 41:6,         we've               104:14
virginia           70:19                10:14, 11:13,       whether
1:1, 3:7, 4:14     way                  20:11, 20:13,       9:6, 23:9,
virtually          7:18, 7:19,          20:17, 21:7,        24:12, 27:5,
1:17, 2:2          7:20, 8:15,          22:3, 22:4,         31:1, 31:8,
vis-à-vis          25:13, 27:19,        28:19, 35:9,        37:21, 39:12,
45:6               34:11, 40:10,        36:6, 42:7,         44:20, 45:1,
         W         44:22, 45:5,         55:8, 56:17,        45:7, 53:21,
                   45:19, 47:5,         56:20, 57:15,       57:22, 70:20,
wait               47:11, 57:6,         59:6, 62:14,        86:8, 99:22
61:12, 83:21,      58:11, 62:18,        75:12, 75:13,       whichever
94:16, 94:22       67:14, 68:7,         87:5, 88:1,
waive                                                       65:17
                   68:9, 68:12,         97:16, 99:9,        white
20:2, 74:7         68:20, 73:15,        99:15, 99:21
waived                                                      1:4, 1:5, 1:13,
                   80:18, 84:11,        weak                4:9, 17:22,
83:18              95:16, 99:10,        41:20               21:9, 21:20,
want               99:11                weaponize           50:15, 58:2,
7:8, 13:15,        ways                 57:7                71:12, 75:14,
15:1, 16:1,        7:13, 70:1           week                94:18
16:13, 20:2,       we'll                12:17, 13:1,        white's
27:6, 30:22,       5:15, 6:21,          14:2, 14:15,        8:12, 20:19,
31:13, 34:10,      17:6, 29:14,         15:1, 33:11,        21:14, 22:2,
34:11, 40:15,      29:15, 43:1,         73:14, 81:1,        33:8, 56:20
43:14, 44:13,      43:11, 78:21,        88:13, 91:6,        whole
46:5, 46:14,       89:12, 101:21        92:7, 97:5,
47:4, 51:4,                                                 39:9, 63:12,
                   we're                97:7, 97:8,         63:13
52:18, 58:22,      10:20, 11:11,        97:9, 97:19,
63:8, 63:15,                                                wholly
                   11:16, 19:22,        97:20, 101:20       48:14
65:11, 70:10,      26:13, 28:11,        weekend
72:19, 73:3,                                                wide
                   28:21, 29:5,         15:9                63:3
73:19, 75:15,      29:6, 29:8,          weeks
76:7, 76:17,                                                widely
                   29:13, 31:15,        72:17, 91:17,       25:12
76:18, 78:1,       34:7, 35:4,          92:21
81:19, 82:2,                                                willing
                   35:16, 36:4,         went                72:8
82:12, 86:6,       37:15, 39:1,         28:9
86:7, 89:21,                                                wish
                   39:15, 42:14,        weren't             25:22
                                        83:4



                                PLANET DEPOS
                   888.433.3767 | WWW.PLANETDEPOS.COM
      Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 58 of 59
                            Transcript of Hearing
                         Conducted on March 11, 2021                        56
withhold           wouldn't             $65,000             73:11, 73:12,
53:6               6:10, 38:17,         21:8                74:21, 97:18,
within             58:10, 72:15                   0         98:1
6:3, 16:9,         wrap                 00                  19003628
63:8, 63:9,        26:16, 60:18,        1:7, 17:3,          1:7
71:21, 72:1,       89:12                86:22, 87:1                  2
102:1              write                04                  20
without            100:12, 101:13       1:19                88:15, 88:18,
19:5, 23:1,        writes                        1          89:1, 98:3,
41:15, 50:8,       67:2                                     99:13
94:19              writing              10
                                        1:19, 17:3          2019
witness            16:21, 21:4,                             30:5
91:6, 93:11,       83:5                 100
                                        99:17               2020
104:14             written                                  27:21
witnesses          69:11, 71:20         10022
                                        3:14                2021
36:20, 37:17,      wrong                                    1:18, 104:16
37:18, 40:2,       69:16                104
                                        1:21                2023
40:16, 40:18,      wrongheaded                              104:18
69:2               63:21                11
                                        1:18, 14:22,        21
wives              wrote                                    13:16, 89:1
22:4               22:10, 54:22         103:6
                                        1101                21401
wizard                      X                               4:6
60:13                                   4:12
                   x                    12                  22
woke               1:15                                     13:11, 13:16,
70:11                                   13:1, 13:5,
                            Y           13:9, 16:19,        14:21
word                                                        22030
60:17              ya'll                19:8, 80:11,
                   16:15, 34:22,        88:9, 88:11,        3:7
words                                                       22314
53:7, 65:2,        83:15                97:20, 97:22
                   yeah                 13                  4:14
85:4                                                        23
work               13:8, 73:10,         98:4
                   89:20, 92:5,         14                  98:8
12:2, 14:5,                                                 238
35:17, 40:4,       93:4                 72:1, 72:19,
                   york                 79:7, 82:18         4:5
43:11, 66:7,                                                24
75:3, 92:3,        3:14                 15
                   yourself             82:18, 104:15       79:14
102:21                                                      25
worked             21:16, 37:1,         150,000
                   59:5, 94:11          59:16               15:13, 15:19,
22:5, 30:16                                                 79:8, 79:12,
working                     Z           16
                                        98:8                79:14
35:16, 97:19       zero                                     26
works              35:9, 36:6           1610
                                        4:7                 61:11, 79:11,
5:11, 18:5,                 $                               79:15, 79:16,
88:18, 89:4,                            18
                   $10,000              15:4, 15:7,         83:16, 84:19,
89:5, 91:1         21:13                                    86:19, 87:18,
world                                   104:18
                   $150,000             19                  89:3, 89:6,
35:1               49:3                                     89:13, 92:17,
worth                                   15:8, 15:11,
                                                            97:16, 102:3
63:5




                                PLANET DEPOS
                   888.433.3767 | WWW.PLANETDEPOS.COM
      Case 1:21-cv-00309-ELH Document 42-9 Filed 09/07/21 Page 59 of 59
                             Transcript of Hearing
                          Conducted on March 11, 2021                     57
27                 684
19:9, 89:22,       4:15
98:3               6995
273                3:15
3:8                         7
28                 703
3:13               3:8, 4:15
29                 793
9:15, 9:16,        4:7
13:10, 13:19,      7th
15:11, 27:21,      69:1
80:20, 81:1
                            8
         3
                   8
30                 90:6
80:10, 90:6,       800
91:20, 92:4        3:12
31                 837
90:17              3:15
359487             8898
1:20               3:8
3rd                8th
19:14, 91:9        69:1, 80:11,
         4         80:18
410
3:15, 4:7
4100
3:5
420
3:6
4333
4:15
         5
5
86:22, 87:1
50
49:11
52
103:6
5th
11:22, 12:6,
12:11, 13:10,
13:19, 15:11,
97:22
         6
610
4:13




                                PLANET DEPOS
                   888.433.3767 | WWW.PLANETDEPOS.COM
